                                        Case 3:17-cv-06867-WHO Document 106 Filed 11/19/18 Page 1 of 40




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EMMA CLINE, et al.,                               ORDER ON MOTIONS TO DISMISS
                                                                                           AND MOTIONS TO SEAL
                                                        Plaintiffs,
                                   8
                                                 v.                                        Case No. 3:17-cv-06866-WHO
                                   9
                                         CHAZ REETZ-LAIOLO,                                Re: Dkt. Nos. 74, 75
                                  10
                                                        Defendant.
                                  11

                                  12     CHAZ REETZ-LAIOLO, et al.,                       Case No. 3:17-cv-06867-WHO
Northern District of California
 United States District Court




                                                        Plaintiffs,                       Re: Dkt. Nos. 67, 98
                                  13
                                                 v.
                                  14

                                  15     EMMA CLINE, et al.,
                                         Defendants.
                                  16

                                  17
                                  18                                          INTRODUCTION

                                  19          This litigation involves allegations of domestic violence, revenge porn, stealing of

                                  20   copyrighted work, and highly intrusive invasions into three people’s privacy—all stemming from

                                  21   the toxic relationship between Emma Cline, author of the 2016 best-selling novel The Girls, and

                                  22   writer Chaz Reetz-Laiolo. In round-two motions to dismiss, both sides assert new facts in support

                                  23   of claims I previously dismissed and take another stab at arguments I previously rejected. I will

                                  24   grant in part and deny in part the parties’ motions and grant leave to amend on one narrow claim.

                                  25   This case will move forward.

                                  26
                                  27
                                  28
                                           Case 3:17-cv-06867-WHO Document 106 Filed 11/19/18 Page 2 of 40




                                   1                                              BACKGROUND

                                   2   I. FACTUAL BACKGROUND

                                   3   A. The Relationship and the Dispute1

                                   4             In June 2009, Cline was a 20-year-old college student when she met 33-year-old Reetz-

                                   5   Laiolo, a writer and lecturer at the Academy of Art University in San Francisco. Cline First

                                   6   Amended Complaint (“Cline FAC”) ¶ 57 (Dkt. No. 73); Reetz-Laiolo Fourth Amended Complaint

                                   7   (“Reetz-Laiolo 4AC”) ¶¶ 32–35, 38 (Dkt. No. 93). Prior to that, Cline had published short stories

                                   8   in various publications, including Tin House, Post Road Magazine, and The Paris Review. Cline

                                   9   FAC ¶ 59; Reetz-Laiolo 4AC ¶ 37. Reetz-Laiolo had also published works in publications,

                                  10   including The Paris Review. Cline FAC ¶ 27; Reetz-Laiolo 4AC ¶ 30. The two soon became

                                  11   romantically involved; she thereafter withdrew from college and moved in with Reetz-Laiolo in

                                  12   December 2009. Cline FAC ¶ 61; Reetz-Laiolo 4AC ¶¶ 2, 38–39. Cline lived with Reetz-Laiolo
Northern District of California
 United States District Court




                                  13   in Berkeley until the fall of 2011, when she moved to New York to begin a Masters in Fine Arts

                                  14   program at Columbia University. Cline FAC ¶¶ 57, 73; Reetz-Laiolo 4AC ¶ 41. The relationship

                                  15   continued off and on until February 2012, after which the two remained in contact. Cline FAC ¶¶

                                  16   57, 78; Reetz-Laiolo 4AC ¶¶ 42–43.2 They shared drafts of their writing both during and after the

                                  17   relationship. Cline FAC ¶¶ 20, 27.

                                  18             By September 2014, Cline had completed a draft of The Girls. Cline FAC ¶ 20; Reetz-

                                  19   Laiolo 4AC ¶¶ 164–65. She had repeatedly asked Reetz-Laiolo to read her drafts, “both because

                                  20   she wanted his input and so he would be aware that certain facts from his life and their shared life

                                  21   had been included.” Cline FAC ¶ 20; see Reetz-Laiolo 4AC ¶ 169 (explaining that he initially

                                  22   declined to read the draft novel because “[h]e wished to avoid further emotional entanglement

                                  23   with her”).

                                  24             On October 3, 2014, Penguin Random House LLC (“Random House”) bought the rights to

                                  25   publish The Girls for $2 million. Cline FAC ¶ 22; Reetz-Laiolo 4AC ¶ 167. Cline called Reetz-

                                  26
                                       1
                                  27       Most of the factual allegations in this section are common to both complaints.
                                       2
                                  28       Reetz-Laiolo indicates the relationship ended in January 2012. Reetz-Laiolo 4AC ¶ 42.

                                                                                          2
                                           Case 3:17-cv-06867-WHO Document 106 Filed 11/19/18 Page 3 of 40




                                   1   Laiolo shortly after to tell him her novel had sold. Cline FAC ¶ 22. According to Reetz-Laiolo,

                                   2   Cline sent him a G-chat message on November 28, 2014, stating “i [sic] will be exposed as a

                                   3   plagiarizer … paid 40 bucks to run novel through online plagiarism detector.” Reetz-Laiolo 4AC

                                   4   ¶ 168.

                                   5             On February 24, 2015, Reetz-Laiolo finally agreed to read the manuscript, but days later

                                   6   changed his mind and asked Cline to “send him any passages she thought might concern him[.]”

                                   7   Cline FAC ¶ 28. But see Reetz-Laiolo 4AC ¶ 171 (indicating that Cline refused to send the

                                   8   manuscript and instead sent a document with excerpts). On March 3, 2015, she sent him “eight

                                   9   brief phrases and snippets from her draft novel, then 355-pages, that she thought he should know

                                  10   about.” Cline FAC ¶ 29; Reetz-Laiolo 4AC ¶ 171; see also Reetz-Laiolo 4AC ¶¶ 171–73

                                  11   (outlining alleged similarities and copying).

                                  12             On October 12, 2015, Reetz-Laiolo requested a draft of The Girls manuscript that was sold
Northern District of California
 United States District Court




                                  13   to Random House.3 Cline FAC ¶ 30; Reetz-Laiolo 4AC ¶¶ 171, 174. Cline informed him that the

                                  14   earlier version had been edited and revised over the intervening months, but he demanded to see

                                  15   the version sold to Random House. Cline FAC ¶ 31. On October 14, 2015, she sent him this

                                  16   version. Id.; see Reetz-Laiolo 4AC ¶ 177 (noting that she sent a version of the manuscript “that

                                  17   she created that very same day[,]” and that certain sentences included in the document she had

                                  18   previously sent had been removed from this version of the draft). On November 3, 2015, Reetz-

                                  19   Laiolo wrote to Cline, “I would not publish this novel if I were you. It is vile how much of my

                                  20   work you have plagiarized in it.” Reetz-Laiolo 4AC ¶ 178.

                                  21             On January 15, 2016, Reetz-Laiolo sent Cline a demand letter, itemizing 36 instances of

                                  22   “infringement.” Cline FAC ¶ 34; Reetz-Laiolo 4AC ¶¶ 9, 183, 189, 191.4 Cline agreed to remove

                                  23   the identified snippets.5 Cline FAC ¶ 37. Reetz-Laiolo later identified a draft screenplay entitled

                                  24
                                       3
                                  25     Reetz-Laiolo indicates that he became concerned that Cline may have plagiarized his work after
                                       he discovered her intrusions into his online accounts. Reetz-Laiolo FAC ¶ 170; see infra sections
                                  26   I.D.2, His Version – The Spyware and The Coverup and I.D.4, His Version – The Copying.
                                       4
                                  27    Reetz-Laiolo’s complaint references 35 passages in some paragraphs, see Reetz-Laiolo 4AC ¶¶
                                       9, 11, and 36 in another. See id. ¶ 191.
                                  28   5
                                           She alleges that she made this “concession . . . purely in the interest of resolving the dispute, and
                                                                                            3
                                           Case 3:17-cv-06867-WHO Document 106 Filed 11/19/18 Page 4 of 40




                                   1   All Sea as the source of the material he claims was copied. Id. ¶ 40. Reetz-Laiolo had emailed her

                                   2   a copy of this draft screenplay under the file name “Fadin.doc” on September 4, 2011. Id.

                                   3           On June 14, 2016, The Girls was published in hardcover to widespread acclaim. Cline

                                   4   FAC ¶ 42. It debuted at number three on The New York Times Hardcover Fiction Bestseller list

                                   5   and remained on the list for 12 weeks. Id.

                                   6           On February 21, 2017, Reetz-Laiolo’s new (current) counsel sent Cline and Random

                                   7   House a demand letter setting forth two theories of copyright infringement. Cline FAC ¶¶ 44–46.

                                   8   On February 23, 2017, the parties entered into a tolling agreement. Reetz-Laiolo 4AC ¶ 235. On

                                   9   March 30, 2017, Reetz-Laiolo’s counsel followed up with a draft complaint (the “First Draft

                                  10   Complaint”).6 Cline FAC ¶ 99; Reetz-Laiolo 4AC ¶ 238.

                                  11           On May 26, 2017, Reetz-Laiolo’s counsel provided Cline with five separate drafts of All

                                  12   Sea, but they later claimed that portions of the challenged passages originated from only one of the
Northern District of California
 United States District Court




                                  13   five drafts, dated June 17, 2013. Cline FAC ¶ 49; see Cline Complaint, Ex. A (6/17/13 All Sea

                                  14   Draft) [17-cv-6866 Dkt. No. 1-3]. According to Cline, Reetz-Laiolo’s counsel indicated that the

                                  15   remainder originated from two later drafts, dated December 26, 2013 and June 24, 2014,

                                  16   respectively. Cline FAC ¶ 49; see Cline Compl., Ex. B (2/26/13 All Sea Draft), Ex. C (6/24/14 All

                                  17   Sea Draft) [17-cv-6866 Dkt. Nos. 1-4, 1-5]. These versions were provided to Cline and Random

                                  18   House for the first time on July 28, 2017. Cline FAC ¶ 49.

                                  19   B. The Works

                                  20           1. Cline’s The Girls

                                  21           In 2008, Cline composed three short stories that “contained the conceptual seeds . . . that

                                  22   would develop over the years into The Girls.” Cline FAC ¶¶ 16–17. Those seeds were “the close,

                                  23   formative relationship between adolescent girls, the setting of a Sonoma County commune in the

                                  24   1960s, and the dark underbelly of violence reflected in the Manson Family story[.]” Id. ¶ 17. She

                                  25

                                  26   neither Random House nor Cline at any point accepted that Reetz-Laiolo held prior rights to the
                                       material, or that there was in fact any actionable similarity between his and Cline’s work.” Cline
                                  27   FAC ¶ 38.
                                       6
                                  28    See infra section I.C.4, Her Story – After the Book Deal, for additional allegations regarding the
                                       First Draft Complaint.
                                                                                        4
                                        Case 3:17-cv-06867-WHO Document 106 Filed 11/19/18 Page 5 of 40




                                   1   also incorporated factual details from her life, including information she learned while dating

                                   2   Reetz-Laiolo. Id. ¶ 19. She completed a draft manuscript of The Girls in September 2014. Id. ¶

                                   3   20. That same month, Cline’s literary agency (The Clegg Agency) sent the manuscript to

                                   4   publishers, and included the following description of the novel:

                                   5                  . . . Emma Cline returns us to the combustable [sic] summer of 1969
                                                      and drops us onto the sun-scorched sidewalks of Marin County behind
                                   6                  the bored and troubled eyes of 14-year-old Evie. Stranded in the
                                                      lonely gulf between recently divorced parents and filled with a
                                   7                  desperate restlessness, Evie leans with obsessive abandon into an
                                                      accidental friendship with an older and beguiling drifter named
                                   8                  Suzanne. Wide-eyed and smitten, Evie is easily towed into the
                                                      turbulent waters of a soon-to-be-infamous commune, quickly finding
                                   9                  herself under the sway of a madman and closer than she knows to
                                                      unthinkable violence. Emma Cline’s story of how a rudderless girl
                                  10                  finds herself at the flashpoint of a stumbling counter-culture at
                                                      decade's end delivers a hauntingly precise investigation into how
                                  11                  power is lost when we look to find it in others, how frighteningly
                                                      mutable the unformed, inchoate self can be, and just how far that self
                                  12                  will go to be seen and named.
Northern District of California
 United States District Court




                                  13   Id. ¶ 21; see also Reetz-Laiolo 4AC ¶ 166.
                                  14          2. Reetz-Laiolo’s Works
                                  15          Reetz-Laiolo alleges that Cline stole “numerous narrative overlaps” from his All Sea
                                  16   manuscript. Reetz-Laiolo 4AC ¶ 201. He focuses on “a sequence of scenes in which the
                                  17   protagonist, a teenager named Gabe, interacts with his single mother when she comes home with
                                  18   her boyfriend, commits burglary at the behest of a friend from whom he wants acceptance, and,
                                  19   after he is caught, is sent away to live with a father figure character named Ray.” Id. ¶ 203.
                                  20          He also includes several “phrase- and sentence-level instances of plagiarism in the original
                                  21   draft that Cline and Clegg submitted to Random House.” Id. ¶ 205.
                                  22          Reetz-Laiolo outlines scenes from All Sea—not included in “Fadein.doc”—that he
                                  23   suggests Cline incorporated into The Girls. Id. ¶ 204. According to him, Cline could only have
                                  24   obtained a copy of All Sea from her unauthorized intrusions into his Yahoo account. See infra
                                  25   section I.D.2, His Version – The Spyware and The Coverup.
                                  26   C. Her Version
                                  27          1. The Infidelity
                                  28          Cline indicates that Reetz-Laiolo was “habitually unfaithful” to her. Cline FAC ¶ 62.
                                                                                         5
                                        Case 3:17-cv-06867-WHO Document 106 Filed 11/19/18 Page 6 of 40




                                   1   Over the course of the relationship, Reetz-Laiolo’s behavior turned violent and abusive. Id. He

                                   2   routinely read her email, text messages, Facebook messages, and personal journal. Id. ¶ 63. On at

                                   3   least two occasions, he emailed himself “the entirety of Cline’s private journal.” Id. ¶ 65. When

                                   4   she attempted to stand up for herself, he would threaten to humiliate her by revealing private facts

                                   5   to her family and friends. Id. ¶ 63.

                                   6          In March 2010, she discovered that he had been sleeping with “Ms. K,” his ex-girlfriend.

                                   7   Id. ¶ 61. In the summer of 2010, Cline learned that Ms. K had informed Reetz-Laiolo months

                                   8   earlier that Ms. K had tested positive for a sexually transmitted disease, and “she had noticed him

                                   9   showing symptoms . . . and urged him to tell Cline of her possible exposure.” Id. ¶ 67. Reetz-

                                  10   Laiolo did not tell Cline; rather, he continued to have unprotected sex with her. Id. When Cline

                                  11   confronted him, he denied that he was still seeing Ms. K. Id. ¶ 68.

                                  12          2. The Keylogger Software
Northern District of California
 United States District Court




                                  13          In September 2010, “in an attempt to protect herself from Reetz-Laiolo’s prying into her

                                  14   personal documents, the possibility of future sexual transmission of disease, and any other

                                  15   deceptions,” Cline installed on her computer a free keylogger program from a company called

                                  16   “Refog.” Cline Compl. ¶ 70. The keylogger program recorded keystrokes and collected

                                  17   screenshots on Cline’s computer, including the two instances where Reetz-Laiolo emailed himself

                                  18   a copy of Cline’s personal journal. Id. ¶¶ 71–72, 75.

                                  19          In February 2011, Reetz-Laiolo promised to stop seeing other women, and Cline decided

                                  20   to uninstall the Refog software and stop accessing his email. Cline Compl. ¶ 72. On February 10,

                                  21   she told him that she had gained access to his email and that he should change his password. Id.

                                  22   In December 2011, as she was planning to return to Berkeley for winter break, Reetz-Laiolo told

                                  23   her that he had been suffering from symptoms associated with STDs. Id. ¶ 74. When she arrived

                                  24   in Berkeley, she downloaded on her computer a free three-day trial version of Refog’s “Personal

                                  25   Monitor” software, which had enhanced functionality. Id.

                                  26          In February 2012, Cline reviewed the activity captured by the Refog software and

                                  27   discovered that Reetz-Laiolo had stolen her personal journal. Id. ¶ 76. When she confronted him,

                                  28   he assured her he would delete the journal, but he still possesses it. Id. When he asked how she
                                                                                        6
                                           Case 3:17-cv-06867-WHO Document 106 Filed 11/19/18 Page 7 of 40




                                   1   could have known about what he did, she explained the keylogger software to him. Id. The

                                   2   relationship ended soon after, but they remained in contact. Id. ¶¶ 57, 78.

                                   3           3. After the Break-Up

                                   4           In July 2012, Cline visited Reetz-Laiolo in Berkeley while on summer break from

                                   5   Columbia. Cline FAC ¶ 79. He looked through her text messages as she was sleeping, and

                                   6   became so incensed at what he perceived as flirtatious that he deleted the message, held her down

                                   7   on the bed and choked her so violently that she could not breathe. Id. When she said she would

                                   8   call the police, he again threatened to humiliate her by exposing highly personal information to

                                   9   family members. Id. He threw all of her possessions into the street. Id.

                                  10           In December 2012, Reetz-Laiolo asked Cline to sell him her two-year-old laptop for a

                                  11   fraction of its value because he could not afford a new computer. Id. ¶ 87. Cline finally agreed,

                                  12   but indicated that she would wipe the hard drive first. Id. Reetz-Laiolo asked that she leave the
Northern District of California
 United States District Court




                                  13   computer’s applications intact so that he could use her licensed copy of Microsoft Word without

                                  14   paying for a license for himself. Id.

                                  15           In January 2013, Cline brought the computer to a tech professional to have all her personal

                                  16   files transferred to her new computer and deleted from the old one. Id. ¶ 88. While she asked the

                                  17   tech professional to leave the applications, “[s]he reasonably understood that the professional

                                  18   would delete all personal data from the computer. Id. Instead, and unbeknownst to Cline,7 the

                                  19   Refog files remained on the computer along with the Refog application. Id. These files, which

                                  20   were not intended to be part of the sale, included her activity during the periods from September

                                  21   2010 to February 2011 and from December 2011 until January 2013. Id. ¶ 89. The records

                                  22   included private correspondence, journal entries, intimate web browsing history, and photographs.

                                  23   Id. ¶ 92. Cline has made repeated requests that Reetz-Laiolo “return to her the records of her

                                  24   personal computer activity, which do not belong to him.” Id. ¶ 111.

                                  25

                                  26
                                  27   7
                                        Cline asserts that “because the Refog application was designed to be difficult to find,” its
                                  28   presence and the presence of the files was “not evident to a regular user of the computer (or even,
                                       apparently, a trained tech professional).” Cline FAC ¶¶ 88, 90.
                                                                                         7
                                           Case 3:17-cv-06867-WHO Document 106 Filed 11/19/18 Page 8 of 40




                                   1           4. After the Book Deal

                                   2           On October 22, 2014, shortly after Cline had informed Reetz-Laiolo that Random House

                                   3   had purchased rights to The Girls, the two met for lunch in San Francisco. Cline FAC ¶ 83. He

                                   4   responded that perhaps people would be interested in nude photographs of her given her newfound

                                   5   literary fame. Id. He also told her that he had been contacted by a magazine to write a tell-all

                                   6   article about her, and he planned to do it. Id. After “he had reduced Cline to sobbing in public,”

                                   7   he told her he was just joking.8 Id.

                                   8           In February 2015, Reetz-Laiolo informed Cline that the Refog software and the associated

                                   9   data were still on the computer she had sold him. Id. ¶ 91. He asked her if she had been remotely

                                  10   accessing the computer, and she informed him she had no way of doing that. Id.

                                  11           In October 2015, after Reetz-Laiolo read the outdated version of the manuscript, he

                                  12   accused Cline of “vile” plagiarism and told her “I wouldn’t publish this book if I were you.” Id. ¶
Northern District of California
 United States District Court




                                  13   32. Cline informed her literary agent Bill Clegg, and Clegg informed Cline’s editor at Random

                                  14   House. Id. ¶ 33.

                                  15           On April 1, 2016, Reetz-Laiolo “abruptly abandoned” his copyright claims against Cline

                                  16   and Random House and instead turned to the Refog files. Id. ¶¶ 93–95. Realizing “he could

                                  17   exploit this trove of Cline’s most personal information,” Reetz-Laiolo “hatched a plan . . . to

                                  18   extract a financial windfall from Cline and Random House.” Id. ¶¶ 93–94. Part of this plan

                                  19   included a theory that Cline accessed the computer remotely, even though Reetz-Laiolo knew or

                                  20   should have known that the Refog software on his computer did not provide that functionality. Id.

                                  21   ¶ 96. The “remote access theory” was necessary because any claims Reetz-Laiolo may have had

                                  22   based on Cline’s actual access to his email account were time barred. Id. ¶ 98. The theory was

                                  23   eventually incorporated into the First Draft Complaint, as well as Reetz-Laiolo’s complaint in this

                                  24   action. See infra section I.D.4, His Story – The Copying.

                                  25

                                  26   8
                                        Also in 2014, Reetz-Laiolo informed Cline that he had obtained an unregistered firearm and that
                                  27   he had previously pushed his roommate’s boyfriend down a flight of stairs during a fight. Id. ¶ 82.
                                       He sent her a document entitled “KILL WHITE BITCHES.DOC.” Id. ¶ 84. In 2015, he
                                  28   attempted to publish an essay about her “hardcore” porn habits and revealed her identity as the
                                       subject of the essay. Id. ¶ 85.
                                                                                       8
                                        Case 3:17-cv-06867-WHO Document 106 Filed 11/19/18 Page 9 of 40




                                   1          Reetz-Laiolo also included accusations that Cline had plagiarized other writers during her

                                   2   coursework in the MFA program at Columbia. Id. ¶ 101. He knew that “neither of these instances

                                   3   arose to anything illegal or improper on Cline’s part,” but “also knew that the accusations would

                                   4   smear Cline’s reputation at a pivotal point in her career.” Id. ¶ 102.

                                   5          In the First Draft Complaint, Reetz-Laiolo and his counsel included screenshots of Cline

                                   6   highlighting and copying erotic literature from the internet into a document as examples of her

                                   7   plagiarism. Cline FAC ¶ 104. But because the First Draft Complaint did not identify any

                                   8   corresponding passages in Cline’s work, she asserts that the allegations were only included to

                                   9   humiliate and bully her. Id.

                                  10          Months later, Reetz-Laiolo sent a revised draft complaint (the “May 26 Draft Complaint”),

                                  11   which “incorporated over ten pages of screenshots of Cline’s most sexually explicit chat messages

                                  12   (along with the full names of individuals she chatted with, calculated to identify those most likely
Northern District of California
 United States District Court




                                  13   to have recognizable names), and records of intimate details of her sexual fantasy life.” Cline

                                  14   FAC ¶ 105. The complaint further attempted to humiliate and bully Cline by revealing her as the

                                  15   author of an erotic online story, accusing her of being an escort, and sexualizing her platonic

                                  16   relationship with a benefactor. Id.

                                  17          The May 26 Draft Complaint also included a nude image of Cline obscured with a black

                                  18   box. Id. ¶ 106. Reetz-Laiolo knew that the photograph was sent in the context of a private

                                  19   conversation in which Cline did not use her real name. Id. He nonetheless provided it to his

                                  20   counsel and co-plaintiffs. Id. In short, the draft complaint “followed an age-old playbook: it

                                  21   invoked the specter of sexual shame to threaten a woman into silence and acquiescence.” Id. ¶

                                  22   107.

                                  23          5. The Fall Out

                                  24          Since this ordeal began, Cline has suffered substantial personal and professional injury,

                                  25   including physical symptoms such as significant weight loss and insomnia. Cline FAC ¶ 116. She

                                  26   has been forced to seek medical and psychological care, and has been prescribed medication. Id.

                                  27   She has also had to cancel an international book tour and numerous other public appearances, paid

                                  28   speaking engagements, residencies, and travel plans. Id. ¶¶ 114–15. Despite one initial film
                                                                                         9
                                           Case 3:17-cv-06867-WHO Document 106 Filed 11/19/18 Page 10 of 40




                                   1   option and great interest from other people in the film industry, Cline also had to pass on

                                   2   opportunities to sell or option the film rights to The Girls. Id. ¶¶ 119–20. She has also been

                                   3   unable to focus on creating new work. Id. ¶¶ 117–18.

                                   4   D. His Version

                                   5           1. The Loving Relationship, the Roommate, and the Close Friend9

                                   6           Reetz-Laiolo describes the relationship as loving, although “not, from the beginning, a

                                   7   monogamous one on either party’s behalf.” Reetz-Laiolo 4AC ¶ 38. Cline herself spoke of her

                                   8   affectionate relationship with Reetz-Laiolo in a published article. Id. ¶¶ 39–40. After the

                                   9   relationship ended in January 2012, “Cline continued to approach Reetz-Laiolo about getting back

                                  10   together.” Id. ¶ 42. He continued to be invited to her family dinners and parties as late as the

                                  11   spring of 2015. Id. ¶ 43.

                                  12           During the summer of 2010, plaintiff Kari Bernard sublet a room in Reetz-Laiolo’s
Northern District of California
 United States District Court




                                  13   Berkeley apartment, while Cline was also living there. Id. ¶ 44. In September 2010, Cline’s

                                  14   parents hired Bernard as a farm manager at the Green String Farm in Petaluma, California, where

                                  15   she worked until November 2016. Id. ¶ 45. Bobby Cannard, a well-known and experienced

                                  16   farmer, was her supervisor and mentor during her time there. Id. ¶ 236.

                                  17           In August 2010, Cline and Reetz-Laiolo took a three-week trip to Italy to help Cline’s

                                  18   parents decorate a villa they had purchased in Cortona. Id. ¶ 46. Bernard and another friend

                                  19   traveled with them for a brief time during this trip. Id. ¶ 47. While abroad, Bernard occasionally

                                  20   used Cline’s computer with her knowledge and consent. Id. ¶ 48.

                                  21           Plaintiff Kristin Kiesel has a Ph.D. and currently holds a tenure-track faculty position at

                                  22   the University of California, Davis. Reetz-Laiolo 4AC ¶ 52. She was romantically involved with

                                  23   Reetz-Laiolo from 2007 through 2009. Id. ¶ 51. After the relationship ended, they remained close

                                  24   friends, and were occasionally intimate. Id.

                                  25

                                  26
                                  27   9
                                        Throughout this Order, I refer to Reetz-Laiolo, Bernard, and Kiesel as “the Reetz-Laiolo
                                  28   plaintiffs” when Reetz-Laiolo, Bernard, and Kiesel are alleging claims concerning the same cause
                                       of action.
                                                                                       10
                                        Case 3:17-cv-06867-WHO Document 106 Filed 11/19/18 Page 11 of 40




                                   1          2. The Spyware and the Coverup

                                   2          At some point prior to the 2010 trip to Italy, Cline installed the Refog software on her

                                   3   computer as part of “an elaborate and prolonged operation to secretly spy on [p]laintiffs.” Reetz-

                                   4   Laiolo 4AC ¶¶ 53, 57. The Refog software, marketed as a tool for parents concerned about their

                                   5   children’s safety, describes the “Keylogger” program as follows:

                                   6                  Running unobtrusively and undetectable in the background of your
                                                      PC, Refog Keylogger will store everything your kids, copy and paste
                                   7                  on the computer, capture periodic snapshots of the computer’s screen,
                                                      log chats and social networking conversations and keep track of all
                                   8                  Web resources and applications used on that PC.
                                   9   Id. ¶ 54. Refog’s website indicates that the legality of the Keylogger program “depends upon how
                                  10   it is being used,” and it “can be illegal if you are using it for criminal purposes such as stealing
                                  11   personal data and financial information.” Id. ¶ 56.
                                  12          Cline used the Keylogger program to capture passwords for various online accounts of
Northern District of California
 United States District Court




                                  13   Reetz-Laiolo, Bernard, and Kiesel and then used those passwords to access the accounts without
                                  14   their knowledge or consent. Id.¶¶ 57–58. Refog ran continuously on Cline’s computer and
                                  15   “intercepted some of [p]laintiffs’ emails, chat messages, bank account data, usernames,
                                  16   passwords[,] and other sensitive information submitted and received through websites by taking
                                  17   screenshots of these electronic communications while they were in transit.” Id. ¶ 61; see also id.
                                  18   ¶¶ 117–21 (describing and documenting Cline’s access into Reetz-Laiolo’s online Wells Fargo
                                  19   account).
                                  20          Cline used the passwords to access the Reetz-Laiolo plaintiffs’ online accounts after she
                                  21   and Reetz-Laiolo had separated, and years after she and Bernard ceased regular contact. Id. ¶ 72.
                                  22   She also “scoured through emails ... dating from many years before she had met them[,]” and
                                  23   “recorded ... some of [p]laintiffs’ live communications—including chat messages, emails, and
                                  24   other data submitted and received through websites—contemporaneously with their transmission.”
                                  25   Id.; see also id. ¶ 83 (screenshot of email communication “contemporaneous[]” with its
                                  26   transmission); id. ¶¶ 84–87, 98–105 (describing Cline’s process of keyword searches). She read
                                  27   thousands of emails in the Reetz-Laiolo plaintiffs’ email accounts, and altered certain settings in
                                  28   Bernard’s Gmail account. Id. ¶¶ 80–82, 88–95.
                                                                                         11
                                        Case 3:17-cv-06867-WHO Document 106 Filed 11/19/18 Page 12 of 40




                                   1          When Cline hacked into Bernard’s and Kiesel’s email accounts, she frequently used an

                                   2   online program called VTunnel, an IP address scrambler that conceals the origin of the computer

                                   3   used to log into accounts, so that they would not discover or trace her hacking. Id. ¶¶ 74–77.

                                   4   VTunnel’s website describes it as:
                                                    a free proxy that acts as a middleman between your computer and the
                                   5                Internet. It is also a web proxy and an anonymous proxy. It is a web
                                                    proxy that concentrates on facilitating your access to the World Wide
                                   6                Web. It acts as an anonymous proxy, which attempts to make all
                                                    online activities untraceable. It hides your personal information so
                                   7                you can browse the web anonymously and access sites that are
                                                    restricted to your network or area.
                                   8
                                       Id. ¶ 76. She rarely used the program when accessing Reetz-Laiolo’s email accounts because they
                                   9
                                       were living together and it was unnecessary for her to mask her location. Id. ¶ 79.
                                  10
                                              Cline’s hacking of Bernard’s and Kiesel’s email accounts was not limited to their ties to
                                  11
                                       Reetz-Laiolo; rather, she frequently reviewed communications that had nothing to do with him.
                                  12
Northern District of California




                                       Id. ¶¶ 108–10. She also looked at the “previews” of messages, without opening them. Id. ¶¶ 111–
 United States District Court




                                  13
                                       14. She accessed Kiesel’s account through August 2012, and Bernard’s account until January
                                  14
                                       2013, just days before she sold the computer to Reetz-Laiolo. Id. ¶¶ 80–81, 131.
                                  15
                                              Shortly before the sale, Cline researched an upgraded version of Refog’s Keylogger
                                  16
                                       program called the “Personal Monitor,” which permits remote access to activity on a computer.10
                                  17
                                       Id. ¶ 140. At the time of the sale, Cline “intentionally” misrepresented that she had wiped the
                                  18
                                       computer, but “in fact left Refog running on the computer.” Id. ¶¶ 143–44.
                                  19
                                              In 2017, through the aid of computer forensic specialists, Reetz-Laiolo discovered that
                                  20
                                       “Cline had remotely surveilled his computer activity during 2013–2015, through Refog Personal
                                  21
                                       Monitory or other means.” Id. ¶ 188.
                                  22
                                              3. The Discovery
                                  23
                                              In 2015, Reetz-Laiolo discovered the Refog software and “huge cache of screen-capture
                                  24
                                       files” after he asked a friend who was a computer specialist to determine why the computer was
                                  25

                                  26
                                       10
                                  27     According to the fourth amended complaint, this research shows that Personal Monitor “may
                                       well have been the means Cline used to obtain access to [his] manuscripts after she lost access to
                                  28   his account.” Reetz-Laiolo 4AC ¶ 142. It is also possible she regained access to his email or
                                       gained access to his celtx.com account, where he drafted film scripts. Id.
                                                                                      12
                                        Case 3:17-cv-06867-WHO Document 106 Filed 11/19/18 Page 13 of 40




                                   1   running so slowly. Reetz-Laiolo 4AC ¶¶ 151–52. In the years since, he has “pieced together

                                   2   much of the shocking extent of Cline’s intrusion into his private life[.]” Id. ¶ 154. The discovery

                                   3   “had a profound and negative impact on his well-being[,]” and lead him to experience paranoia,

                                   4   panic attacks, and a severe sleeping disorder. Id. ¶¶ 155–56.

                                   5          In March 2016, Reetz-Laiolo told Bernard, who was “stunned and upset” at the news, and

                                   6   later “was shocked and distressed” after viewing the screenshots and realizing the extent to which

                                   7   Cline had invaded her privacy. Id. ¶¶ 157, 159. In late 2016, Reetz-Laiolo told Kiesel, who was

                                   8   “stunned and upset[,]” and later “shocked and distressed to discover the magnitude of Cline’s

                                   9   intrusion.” Id. ¶¶ 160–61.

                                  10          4. The Copying

                                  11          The Refog software captured Cline searching for messages between Reetz-Laiolo and his

                                  12   editors, downloading drafts of his work, opening them using Google Docs, and keeping them on
Northern District of California
 United States District Court




                                  13   her computer to use in her own work. Id. ¶¶ 91–95. After this activity, she would delete her

                                  14   browsing history. Id. ¶ 97. The software also captured Cline’s pattern of “cop[ying] significant

                                  15   portions of other authors’ published works and incorporat[ing] these directly into written work she

                                  16   held out as her own.” Id. ¶ 203; see id. ¶¶ 209–228 (providing several examples, including work

                                  17   submitted as part of Cline’s thesis for her MFA program at Columbia).

                                  18          Cline secretly accessed “Reetz-Laiolo’s computer and email account to steal numerous

                                  19   distinctive passages and phrases, scenes and scenic elements, sentence structures, and other

                                  20   creative expressions from his published and unpublished written work.” Id. ¶ 162. Her “most

                                  21   critical theft of his writing—three core, chronologically ordered scenes” in The Girls—took place

                                  22   by breaking into his email accounts “and/or remotely accessing his computer with the Refog

                                  23   spyware.” Id.; see also id. ¶ 193 (explaining that Cline could only have accessed versions of the

                                  24   script by breaking into his online accounts). A comparison of the works “reveals that Cline stole

                                  25   and copied material in at least two drafts of All Sea.” Id. ¶ 203; see id. (illustrating examples of

                                  26   stolen scenes); id. ¶ 205 (illustrating examples of “phrase- and sentence-level instances of

                                  27   plagiarism”); Reetz-Laiolo Amended Complaint, Ex. 6 (6/17/13 All Sea draft), Ex. 7 (12/26/13 All

                                  28   Sea Draft) [17-cv-6867 Dkt. Nos. 33-6, 33-7].
                                                                                         13
                                        Case 3:17-cv-06867-WHO Document 106 Filed 11/19/18 Page 14 of 40




                                   1          In April 2016, counsel for Cline revealed to Reetz-Laiolo’s counsel that Cline possessed a

                                   2   copy of Reetz-Laiolo’s manuscript for All Sea, even though the manuscript “has never been

                                   3   published or made publicly available[, n]or has Reetz-Laiolo ever provided a copy of it to Cline.”

                                   4   Id. ¶¶ 192–93.11

                                   5          5. Random House’s Role

                                   6          According to Reetz-Laiolo, Random House falsely represented that the eight snippets

                                   7   Cline sent to him in March 2015 were “added [to the draft manuscript] after the book was acquired

                                   8   and played no role in [Random House’s] decision to buy the Book.” Reetz-Laiolo 4AC ¶¶ 180–

                                   9   82; see id. ¶ 181 (identifying where the snippets appeared in the original manuscript submitted to

                                  10   Random House). After Random House was put on notice that Cline possessed Reetz-Laiolo’s

                                  11   manuscripts without his consent, it made no effort to return them; rather, it retained them and

                                  12   “conspired with Cline to conceal her and Random House’s illegal conduct . . . .” Id. ¶¶ 195, 206–
Northern District of California
 United States District Court




                                  13   08.

                                  14          Cline and Random House became concerned over negative publicity and pressured Reetz-

                                  15   Laiolo to enter a non-disclosure agreement. Id. ¶ 197. “As leverage, they threatened to make

                                  16   public certain facts about his sex life, and propagate a fiction about him being abusive, while

                                  17   making clear the financial resources they would enlist to fight any public claims he might make.”

                                  18   Id. He declined to enter a nondisclosure agreement. Id. ¶ 198.

                                  19          Random House proceeded to publish The Girls “with the crucial stolen scenes included.”

                                  20   Id. ¶¶ 199–201.

                                  21          6. The Fall Out

                                  22          On April 21, 2017, counsel for Cline and Random House responded to a draft complaint

                                  23   from Reetz-Laiolo’s counsel. Reetz-Laiolo 4AC ¶¶ 238–39. They “expanded on [a] prior attempt

                                  24   to inject the sexual histories of the parties into the case,” including by suggesting that both

                                  25   Bernard and Kiesel had slept with Reetz-Laiolo while he was in a relationship with Cline. Id. ¶¶

                                  26   239–41. The letter also asserted that “Ms. Kiesel was responsible for transmitting an STD to Ms.

                                  27
                                       11
                                  28     Reetz-Laiolo indicates that he had sent Cline “a much-earlier version of the script, Fadein.doc,
                                       but this version did not contain the infringed excerpts.” Reetz-Laiolo Am. Compl. ¶ 187.
                                                                                         14
                                        Case 3:17-cv-06867-WHO Document 106 Filed 11/19/18 Page 15 of 40




                                   1   Cline through Mr. Reetz-Laiolo.” Id. ¶ 241. The letter outlined possible legal claims Cline would

                                   2   have against Reetz-Laiolo, Bernard, and Kiesel and suggested they would run a “serious risk of

                                   3   financial loss, in addition to reputational injury” if they pursued their own claims. Id. ¶ 246.

                                   4          In March 2017, Bernard received a letter from Cannard, who had been her mentor from the

                                   5   Green String Farm until the previous November. 4AC ¶¶ 45, 236. He wrote that he had received

                                   6   threats from Cline’s family and that those threats “would mean the end of his and Bernard’s

                                   7   professional relationship and their friendship.” Id. ¶ 237. When Bernard bought and began to run

                                   8   her own farm in upstate New York, she was unable to rely on Cannard’s guidance and advice. Id.

                                   9   Prior to this ordeal, Kiesel expected to go up for tenure at Davis in 2018. Id. ¶ 52. The actions of

                                  10   Cline and Random House have “impaired [her] ability to focus in her job and fulfill certain

                                  11   benchmarks necessary to earn tenure.” Id. ¶ 355. She has had to delay her pursuit of tenure by

                                  12   one year. Id. ¶¶ 259, 365.
Northern District of California
 United States District Court




                                  13   II. PROCEDURAL HISTORY

                                  14          On November 29, 2017, Cline, the Clegg Agency, and Random House filed a complaint

                                  15   against Reetz-Laiolo (17-cv-6866, Dkt. No. 1), and Reetz-Laiolo, Bernard, and Kiesel filed a

                                  16   complaint against Cline, Random House, and Scott Rudin Productions, Inc. (17-cv-6867, Dkt. No.

                                  17   1.). On December 13, 2017, the cases were related (17-cv-6866, Dkt. No. 15; 17-cv-6867, Dkt.

                                  18   No. 7), and on December 15, 2017, they were assigned to me (17-cv-6866, Dkt. No. 20; 17-cv-

                                  19   6867, Dkt. No. 12). On December 22, 2017, Reetz-Laiolo filed a notice of voluntary dismissal,

                                  20   dismissing all claims against Scott Rudin Productions, Inc. (17-cv-6867, Dkt. No. 24).

                                  21          On April 11, 2018, I heard argument on motions to dismiss in both cases.12 (17-cv-6866,

                                  22   Dkt. No. 61; 17-cv-6867, Dkt. No. 63). On June 28, 2018, I granted in part and denied in part the

                                  23   motions. Order (17-cv-6866, Dkt. No. 63; 17-cv-6867, Dkt. No. 74). On August 6, 2018, I

                                  24   granted both parties leave to file amended complaints (17-cv-6866, Dkt. No. 67; 17-cv-6867, Dkt.

                                  25   No. 80), and on September 20, 2018 I granted the Reetz-Laiolo plaintiffs leave to file a fourth

                                  26
                                       12
                                  27     Cline and Random House moved to dismiss the amended complaint filed by the Reetz-Laiolo
                                       plaintiffs on February 20, 2018. Cline MTD (17-cv-6867, Dkt. No. 38). The Reetz-Laiolo
                                  28   plaintiffs moved for leave to file a second amended complaint on April 23, 2018. Reetz-Laiolo
                                       MTD (17-cv-6867 Dkt. No. 68).
                                                                                       15
                                        Case 3:17-cv-06867-WHO Document 106 Filed 11/19/18 Page 16 of 40




                                   1   amended complaint. (17-cv-6867 Dkt. No. 92). The operative complaints are the first amended

                                   2   complaint brought by Cline, The Clegg Agency, and Random House (17-cv-6866, Dkt. No. 73),

                                   3   and the fourth amended complaint brought by Reetz-Laiolo, Bernard, and Kiesel (17-cv-6867,

                                   4   Dkt. No. 93).

                                   5          The first amended complaint seeks (1) declaratory judgment that The Girls does not

                                   6   infringe any work by Reetz-Laiolo, along with attorney fees and costs, (2) declaratory judgment

                                   7   that any claims by Reetz-Laiolo related to Cline’s use of the Refog software and access to his

                                   8   email are time-barred, (3) conversion, (4) domestic violence in violation of Cal. Civ. Code §

                                   9   1708.6, (5) intentional or reckless infliction of emotional distress, (6) tortious interference with

                                  10   prospective economic advantage, and (7) distribution of sexually explicit materials in violation of

                                  11   Cal. Civ. Code § 1708.85.

                                  12          The fourth amended complaint brings claims for (1) violation of the Stored
Northern District of California
 United States District Court




                                  13   Communications Act (“SCA”), 18 U.S.C. § 2701 et seq., (2) violation of the Federal Wiretap Act,

                                  14   18 U.S.C. § 2510 et seq., (3) violation of the California Invasion of Privacy Act (“CIPA”), Cal.

                                  15   Penal Code § 630 et seq., (4) violation of the California Computer Crime Law, Cal. Penal Code §

                                  16   502, (5) invasion of the right to privacy embodied in the California Constitution, Article I, Section

                                  17   1, (6) intrusion upon seclusion, (7) conversion, (8) trespass to chattels, (9) civil theft, (10)

                                  18   intentional or reckless infliction of emotional distress, (11) tortious interference with prospective

                                  19   economic advantage, (12) intermediate copyright infringement under 17 U.S.C. §§ 106(3),

                                  20   501(13), (9) vicarious copyright infringement, and (14) unjust enrichment.

                                  21          On September 21, 2018, the Reetz-Laiolo plaintiffs filed a motion to dismiss the amended

                                  22   complaint and a motion to strike. Reetz-Laiolo MTD (17-cv-6866, Dkt. No. 74); Reetz-Laiolo

                                  23   Motion to Strike (17-cv-6866, Dkt. No. 75). On October 4, 2018, Cline and Random House filed

                                  24   a motion to dismiss the fourth amended complaint. Cline MTD (17-cv-6867, Dkt. No. 98). I

                                  25   heard argument on the motions on November 14, 2018.

                                  26                                           LEGAL STANDARD

                                  27          Under Federal Rule of Civil Procedure 12(b)(6), a district court must dismiss a complaint

                                  28   if it fails to state a claim upon which relief can be granted. To survive a Rule 12(b)(6) motion to
                                                                                          16
                                        Case 3:17-cv-06867-WHO Document 106 Filed 11/19/18 Page 17 of 40




                                   1   dismiss, the plaintiff must allege “enough facts to state a claim to relief that is plausible on its

                                   2   face.” See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible

                                   3   when the plaintiff pleads facts that “allow the court to draw the reasonable inference that the

                                   4   defendant is liable for the misconduct alleged.” See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

                                   5   (citation omitted). There must be “more than a sheer possibility that a defendant has acted

                                   6   unlawfully.” Id. While courts do not require “heightened fact pleading of specifics,” a plaintiff

                                   7   must allege facts sufficient to “raise a right to relief above the speculative level.” See Twombly,

                                   8   550 U.S. at 555, 570.

                                   9            In deciding whether the plaintiff has stated a claim upon which relief can be granted, the

                                  10   Court accepts the plaintiff’s allegations as true and draws all reasonable inferences in favor of the

                                  11   plaintiff. See Usher v. City of Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987). However, the court

                                  12   is not required to accept as true “allegations that are merely conclusory, unwarranted deductions of
Northern District of California
 United States District Court




                                  13   fact, or unreasonable inferences.” See In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir.

                                  14   2008).

                                  15            If the court dismisses the complaint, it “should grant leave to amend even if no request to

                                  16   amend the pleading was made, unless it determines that the pleading could not possibly be cured

                                  17   by the allegation of other facts.” See Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000). In

                                  18   making this determination, the court should consider factors such as “the presence or absence of

                                  19   undue delay, bad faith, dilatory motive, repeated failure to cure deficiencies by previous

                                  20   amendments, undue prejudice to the opposing party and futility of the proposed amendment.” See

                                  21   Moore v. Kayport Package Express, 885 F.2d 531, 538 (9th Cir.1989).

                                  22                                               DISCUSSION

                                  23   I. REETZ-LAIOLO’S MOTION

                                  24            Reetz-Laiolo argues that Cline fails to state a claim for domestic violence. He also asserts

                                  25   that Cline’s claim for distribution of sexually explicit materials must fail for two reasons. First,

                                  26   California’s anti-SLAPP law bars the claim, and the litigation privilege protects his prelitigation

                                  27   activities from liability. Second, Cline does not properly allege distribution or reasonable

                                  28   expectation that the material would remain private. As explained below, I grant Reetz-Laiolo’s
                                                                                          17
                                        Case 3:17-cv-06867-WHO Document 106 Filed 11/19/18 Page 18 of 40




                                   1   motion for dismiss the domestic violence claim because the only allegations falling within the

                                   2   statutory period fail to state a claim for domestic violence. I deny his motion to dismiss the

                                   3   distribution of sexually explicit materials claim because she states a claim, the claim does not

                                   4   constitute a SLAPP, and it is premature to determine whether the litigation privilege protects his

                                   5   conduct from liability.

                                   6   A. Whether Cline Has Stated a Claim for Domestic Violence

                                   7          In the prior Order, I dismissed Cline’s domestic abuse claim because she had alleged no

                                   8   tortious acts that occurred during the three-year statutory period. Even if she had, I found that she

                                   9   would not be able to recover for earlier incidents because the facts alleged could not amount to

                                  10   “continual domestic abuse.” Order at 28–29. In her amended complaint, Cline raises several new

                                  11   incidents and asserts that “the more recent acts of emotional abuse, harassment, and disturbing the

                                  12   peace were not unrelated, discrete acts, but part of one continuing course of abusive conduct
Northern District of California
 United States District Court




                                  13   designed to humiliate, intimidate, and control Cline.” Opp’n at 10. Reetz-Laiolo argues that

                                  14   Cline’s amended domestic violence claim suffers from the same defects as the one I dismissed.

                                  15   See Reetz-Laiolo MTD at 6.

                                  16          In California, “[a] person is liable for the tort of domestic violence if the plaintiff proves

                                  17   both of the following elements: (1) [t]he infliction of injury upon the plaintiff resulting from

                                  18   abuse, as defined in subdivision (a) of Section 13700 of the Penal Code[,]” and “(2) [t]he abuse

                                  19   was committed by the defendant, a person having a relationship with the plaintiff as defined in

                                  20   subdivision (b) of Section 13700 of the Penal Code[,]” which includes cohabitants. CAL. CIV.

                                  21   CODE § 1708.6; see CAL. PENAL CODE § 13700(b). Section 13700 of the penal code defines abuse

                                  22   as “intentionally or recklessly causing or attempting to cause bodily injury, or placing another

                                  23   person in reasonable apprehension of imminent serious bodily injury to himself or herself, or

                                  24   another.” CAL. PENAL CODE § 13700(a).

                                  25          Cline’s amended claim fails because none of the incidents she newly alleges could possibly

                                  26   constitute a tortious act within the limitations period. Even if one of the newer incidents did state

                                  27   a claim for domestic abuse, the older incidents would not be actionable because she has not

                                  28   pleaded a “continuing course of abusive conduct.”
                                                                                         18
                                        Case 3:17-cv-06867-WHO Document 106 Filed 11/19/18 Page 19 of 40




                                   1           1. No New Allegations Fall within Statutory Period

                                   2           In the first amended complaint, Cline details new allegations about her abusive relationship

                                   3   with Reetz-Laiolo, which she argues extended into the three-year statutory period. According to

                                   4   Cline, in February 2013, Reetz-Laiolo threatened her former romantic partner. FAC ¶ 81. In

                                   5   2014, he recounted to her that he had obtained an unregistered firearm and that he had previously

                                   6   pushed his roommate’s boyfriend down a flight of stairs during a fight. Id. ¶ 82. In November

                                   7   2014, he sent her a document entitled “KILL WHITE BITCHES.DOC.” Id. ¶ 84. In 2015, he

                                   8   attempted to publish an essay about her “hardcore” porn habits and revealed her identity as the

                                   9   subject of the essay. Id. ¶ 85.

                                  10           Absent a delayed discovery of injury, “[i]n any civil action for recovery of damages

                                  11   suffered as a result of domestic violence, the time for commencement of the action shall be …

                                  12   [w]ithin three years from the date of the last act of domestic violence by the defendant against the
Northern District of California
 United States District Court




                                  13   plaintiff.” CAL. CIV. PROC. CODE § 340.15(a). Under this section, “‘domestic violence’ has the

                                  14   same meaning as defined in Section 6211 of the Family Code.” CAL. CIV. PROC. CODE §

                                  15   340.15(b). And section 6211 of the Family Code defines “domestic violence” as abuse perpetrated

                                  16   against a specified list of persons, including a cohabitant or former cohabitant. CAL. FAM. CODE §

                                  17   6211.

                                  18           The more recent incidents Cline alleges fall within the three years prior to the parties’

                                  19   February 2017 tolling agreement, but none of them state a claim for domestic violence. Cline

                                  20   argues they fit into the Civil Code’s definition of abuse because, in the context of Reetz-Laiolo’s

                                  21   prior violent acts toward Cline, they “put her in reasonable apprehension of [bodily injury].”

                                  22   Opp’n at 8. But few of these incidents actually involved Cline, and as Reetz-Laiolo points out,

                                  23   she was living across the country in New York during the time that they allegedly occurred.

                                  24   Reetz-Laiolo MTD at 5–6. The allegation that comes closest to stating a claim—Reetz-Laiolo

                                  25   informing Cline that he had obtained an unregistered gun—could not have put her in reasonable

                                  26   apprehension of bodily injury because of the thousands of miles between the two.

                                  27           Cline also reasserts a theory I rejected by arguing that the acts “fit[] the broader definition

                                  28
                                                                                          19
                                        Case 3:17-cv-06867-WHO Document 106 Filed 11/19/18 Page 20 of 40




                                   1   of ‘abuse’ in the Family Code” because they “threatened, harassed, and disturbed [her] peace.” 13

                                   2   Opp’n at 9. I wrote:

                                   3                  Under Cline’s theory then, the statute of limitations for the “tort of domestic
                                   4                  violence” under section 1708.6 is calculated from the date of the last act by a
                                                      defendant that could have been enjoined under section 6320, regardless of whether
                                   5                  an act of “domestic violence” occurred during the limitations period. This could
                                                      not have been the legislature’s intent.
                                   6
                                       Order at 29. None of Cline’s new allegations constitutes an act of domestic violence, and none of
                                   7
                                       the incidents that constitute domestic violence fall within the three-year period prior to the parties’
                                   8
                                       tolling agreement. See Order at 27 (noting that Reetz-Laiolo “concede[d] that the allegations
                                   9
                                       concerning their period of cohabitation fall within the statutory definition of ‘domestic
                                  10
                                       violence’”).
                                  11
                                              2. The Allegations Do Not Establish a Continuing Course of Abusive Conduct
                                  12
Northern District of California




                                              Cline reasserts another theory I rejected in my prior Order. She argues that the earlier acts
 United States District Court




                                  13
                                       of domestic violence are actionable because together with the more recent acts, they create “one
                                  14
                                       continuing course of abusive conduct designed to humiliate, intimidate, and control [her].” Opp’n
                                  15
                                       at 10. She again relies on Pugliese, which I addressed in detail in my prior Order. See Order at
                                  16
                                       27–29; Pugliese v. Superior Court, 146 Cal. App. 4th 1444, 1453–54 (2007). The case stands for
                                  17
                                       the proposition that “a plaintiff is entitled to recover damages for acts of domestic violence
                                  18
                                       occurring prior to the limitations period, given continual domestic abuse and a tortious act within
                                  19
                                       the statutory period.” Order at 29; see Pugliese, 146 Cal. App. 4th at 1454.
                                  20
                                              Even if the more recent acts that Cline alleges did constitute domestic violence, Cline
                                  21
                                       would not be able to recover for the incidents that occurred prior to the statutory period. Far from
                                  22
                                       alleging “continual” domestic abuse, Cline strings together isolated events that occurred months
                                  23
                                       and years apart and during a time when she lived thousands of miles away from Reetz-Laiolo.
                                  24

                                  25
                                       13
                                  26      The cases Cline cites involve interpretations of Family Code section 6320 for the purpose of
                                       reviewing restraining orders issued pursuant to the Domestic Violence Prevention Act. See Vafai
                                  27   v. Weissman, No. D064014, 2014 WL 2736087, at *4 (Cal. Ct. App. June 17, 2014); Encarnacion
                                       v. Seaton, No. D054002, 2010 WL 1441497, at *2 (Cal. Ct. App. Mar. 16, 2010); Polakoff v.
                                  28   Polakoff, No. B246029, 2013 WL 5477463, at *4 (Cal. Ct. App. Oct. 2, 2013).

                                                                                         20
                                        Case 3:17-cv-06867-WHO Document 106 Filed 11/19/18 Page 21 of 40




                                   1   Accordingly, Cline’s domestic violence claim is DISMISSED WITH PREJUDICE.

                                   2   B. Cline’s Claim for Distribution of Sexually Explicit Materials

                                   3            Cline claims that Reetz-Laiolo violated California Civil Code section 1708.85 by

                                   4   distributing nude photograph(s) of her to his lawyers and his co-plaintiffs. Cline FAC ¶¶ 166–70.

                                   5   Reetz-Laiolo argues that I should strike and/or dismiss Cline’s claim on three grounds. First, he

                                   6   contends that California’s anti-SLAPP law applies and that the claim constitutes a SLAPP. Reetz-

                                   7   Laiolo MTD at 8–10. Second, he contends that California’s litigation privilege applies and

                                   8   immunizes his conduct. Id. at 10–12. Third, he asserts that Cline fails to state a claim. Id. at 13–

                                   9   14.

                                  10            Consistent with my prior Order, I find that there are compelling reasons to apply New

                                  11   York law in lieu of California law. Accordingly, I will again deny Reetz-Laiolo’s motion to

                                  12   strike. I also conclude that it is premature to determine whether Reetz-Laiolo’s actions fall within
Northern District of California
 United States District Court




                                  13   the scope of New York’s litigation privilege. Finally, Cline properly pleads the elements of her

                                  14   claim.

                                  15            1. Whether Claim Constitutes a Strategic Lawsuit Against Public Policy (SLAPP)

                                  16            Engaging in California’s three-step governmental interest analysis, I found “compelling

                                  17   reasons to displace California’s anti-SLAPP regime” in favor of New York’s. Order at 22–23.

                                  18   “Even though Cline’s suit was filed in California against a California speaker . . . the acts

                                  19   underlying her claims and the resulting harm largely occurred in New York.” Id. Because New

                                  20   York’s law does not apply to prelitigation conduct, I denied Reetz-Laiolo’s motion to strike.

                                  21            Reetz-Laiolo renews his arguments on the grounds that Cline’s “newly alleged facts differ

                                  22   critically from the ones she alleged before.” Reetz-Laiolo MTD at 9. He cites two paragraphs

                                  23   from the amended complaint. Id. The first states that Reetz-Laiolo resides in California. FAC ¶

                                  24   15. The second states that Reetz-Laiolo discovered the nude photograph of her on his computer.

                                  25   FAC ¶ 106. Reetz-Laiolo asserts that with these paragraphs, “[Cline] has alleged that a California

                                  26   resident violated California statutory law by providing to counsel certain images from his personal

                                  27   computer in California.” Reetz-Laiolo MTD at 9.

                                  28            The only “new” fact here is Cline’s acknowledgment that Reetz-Laiolo likely sent the nude
                                                                                         21
                                        Case 3:17-cv-06867-WHO Document 106 Filed 11/19/18 Page 22 of 40




                                   1   photograph from California, where he resides. This fact was implicit in the prior complaint

                                   2   because Cline has at all times acknowledged that Reetz-Laiolo is a resident of California.

                                   3   Although this event occurred in California, the remaining events, along with all of the alleged

                                   4   harms, occurred in New York. See Order at 23–24. Reetz-Laiolo’s arguments are insufficient to

                                   5   alter my conclusion that New York’s anti-SLAPP law applies. Because this law does not apply to

                                   6   prelitigation conduct, Gilman v. Spitzer, 902 F. Supp. 2d 389, 398 (S.D.N.Y. 2012), aff’d, 538 F.

                                   7   App’x 45 (2d Cir. 2013), Reetz-Laiolo’s motion to strike is DENIED.

                                   8          2. Whether the Litigation Privilege Provides Absolute Immunity

                                   9          Reetz-Laiolo reasserts his arguments that California’s litigation privilege applies and bars

                                  10   Cline’s distribution of sexually explicit materials claim. Reetz-Laiolo MTD at 10. He argues that

                                  11   in order to comply with the Federal Rules of Civil Procedure, which “impose a duty on counsel to

                                  12   coordinate their clients’ discovery efforts and to assist with the preservation of potential
Northern District of California
 United States District Court




                                  13   discoverable evidence,” his lawyers had to take possession of the screenshots, including the nude

                                  14   photograph(s). Id. at 11–12.

                                  15          Again here, Reetz-Laiolo fails to provide any reasons why I should apply California’s

                                  16   litigation privilege instead of New York’s, as I did in my prior Order. I again conclude that New

                                  17   York law applies.

                                  18          New York’s litigation privilege extends to the prelitigation stage, but it only applies “to

                                  19   statements pertinent to a good faith anticipated litigation.” Front, Inc. v. Khalil, 24 N.Y.3d 713,

                                  20   720 (2015). The “privilege does not protect attorneys who are seeking to bully, harass, or

                                  21   intimidate their client’s adversaries by threatening baseless litigation or by asserting wholly

                                  22   unmeritorious claims, unsupported in law and fact, in violation of counsel’s ethical obligations.”

                                  23   Id.

                                  24          Reetz-Laiolo fails to give any reasons why I should deviate from my prior conclusion that

                                  25   “the applicability of New York’s qualified privilege protecting prelitigation communications

                                  26   presents a question of fact better left for resolution at a later stage of the proceedings.” Order at

                                  27   26. I made that determination because New York law distinguishes between “statements pertinent

                                  28   to a good faith anticipated litigation” and actions by attorneys “who are seeking to bully, harass, or
                                                                                         22
                                        Case 3:17-cv-06867-WHO Document 106 Filed 11/19/18 Page 23 of 40




                                   1   intimidate their client’s adversaries.” See Front, 24 N.Y.3d at 720. Given the allegations in this

                                   2   case, it is not possible or appropriate to define the line between the two at this early stage.

                                   3          3. Whether Cline States a Claim

                                   4          Section 1708.85 creates a private cause of action against someone who “intentionally

                                   5   distributes by any means” sexually explicit materials if the person “knew that the other person had

                                   6   a reasonable expectation that the material would remain private.” CAL. CIV. CODE § 1708.85.

                                   7   Cline asserts that Reetz-Laiolo violated this section when he distributed nude photograph(s) of her

                                   8   to his counsel and co-plaintiffs. Reetz-Laiolo argues that I should dismiss Cline’s claim because

                                   9   she does not properly allege either distribution of the nude images or reasonable expectation of

                                  10   privacy in them. Reetz-Laiolo MTD at 12–14. Because she properly alleges both elements, I will

                                  11   deny his motion.

                                  12                  a. Distributes
Northern District of California
 United States District Court




                                  13          Section 1708.85 creates a cause of action against an individual who “intentionally

                                  14   distributes [specified materials] by any means[.]” CAL. CIV. CODE § 1708.85(a). Reetz-Laiolo

                                  15   first asserts that I should not read the statute as encompassing his conduct because doing so would

                                  16   infringe on the attorney-client privilege. Reetz-Laiolo MTD at 12–13. The statute “must be read

                                  17   in the context of the greater body of statutory law” including the litigation privilege. Id. at 12. He

                                  18   argues that both states’ litigation privileges would immunize his conduct. Reply at 11.

                                  19          As I noted above and in my prior Order, it is premature to decide whether New York’s

                                  20   litigation privilege applies to Reetz-Laiolo’s provision of these photograph(s) to his attorneys and

                                  21   co-plaintiffs. Its application will depend on the resolution of a factual question: whether Reetz-

                                  22   Laiolo provided his lawyers and co-plaintiffs with the screenshots in good faith preparation for

                                  23   litigation—as he puts it, “to comply with discovery obligations” and “to prevent further

                                  24   disclosure”—or whether he and his attorneys were mounting an effort to “bully, harass, or

                                  25   intimidate” Cline. See Order at 25; Reetz-Laiolo MTD at 13; Front, 24 N.Y.3d at 720. If the

                                  26   privilege applies, it will protect Reetz-Laiolo’s conduct as the legislature intended, without the

                                  27   need for me to construe the statute more narrowly. At this stage, it is not appropriate to dismiss

                                  28   Cline’s claim on this ground.
                                                                                          23
                                        Case 3:17-cv-06867-WHO Document 106 Filed 11/19/18 Page 24 of 40




                                   1          Second, Reetz-Laiolo asserts that statute’s legislative history shows its purpose is to

                                   2   “create liability for ‘posting’ or otherwise distributing [the materials] publicly.” Reetz-Laiolo

                                   3   MTD at 13. The plain meaning of the statute, which references distribution “by any means,” does

                                   4   not support this reading. See CAL. CIV. CODE § 1708.85(a). As Cline points out, the language of

                                   5   other public distribution statutes shows that the legislature knows how to use limiting language

                                   6   and chose not to do so here. Opp’n at 22; see CAL. GOV’T CODE § 6254.21 (creating civil and

                                   7   criminal liability for “publicly post[ing] or publicly display[ing] on the Internet” certain personal

                                   8   information).

                                   9                   b. Reasonable Expectation of Privacy

                                  10          Section 1708.85 only imposes liability if the person bringing suit “had a reasonable

                                  11   expectation that the material would remain private.” CAL. CIV. CODE § 1708.85(a). Reetz-Laiolo

                                  12   relies on Fourth Amendment factors to argue that Cline “relinquished any expectation of privacy”
Northern District of California
 United States District Court




                                  13   when she sold him a computer that contained the screenshots at issue. Reetz-Laiolo MTD at 13–

                                  14   14. Neither party cites case law arising under section 1708.85.

                                  15          The parties raise facts that weigh for and against the reasonableness of Cline’s expectation

                                  16   of privacy. Cline suggests that her expectation was reasonable because she asked a tech

                                  17   professional to wipe the computer and did not know the screenshots remained when she sold it to

                                  18   Reetz-Laiolo. See Cline FAC ¶¶ 88–90. These allegations are sufficient for her claim to survive.

                                  19   Especially without factually similar case law, it would be premature to dismiss on these grounds.

                                  20   See Planned Parenthood Fed'n of Am., Inc. v. Ctr. for Med. Progress, 214 F. Supp. 3d 808, 844

                                  21   (N.D. Cal. 2016) (declining to dismiss “given the highly fact-intensive . . . test” and “absent

                                  22   factually similar case law to the contrary”), aff’d, 890 F.3d 828 (9th Cir. 2018), amended, 897

                                  23   F.3d 1224 (9th Cir. 2018), and aff’d, 735 F. App’x 241 (9th Cir. 2018).

                                  24   II. CLINE AND RANDOM HOUSE’S MOTION

                                  25          Cline and Random House moves to dismiss Reetz-Laiolo’s claim for intermediate

                                  26   infringement along with his claims for conversion, civil theft, and unjust enrichment related to the

                                  27   All Sea manuscripts. They also move to dismiss all three plaintiffs’ claims for conversion related

                                  28   to the screenshots, Bernard and Kiesel’s claims for interference with prospective economic
                                                                                         24
                                        Case 3:17-cv-06867-WHO Document 106 Filed 11/19/18 Page 25 of 40




                                   1   advantage, and Bernard and Kiesel’s claims for intentional infliction of emotional distress

                                   2   (“IIED”) related to prelitigation communications. Finally, Cline moves to dismiss all three

                                   3   plaintiffs’ claims under subsection (B) of the SCA. I grant the motions with respect to all the

                                   4   claims and allow plaintiffs to amend only the claims arising under subsection (B) of the SCA.

                                   5   A. Intermediate Copying

                                   6          Cline and Random House move to dismiss Reetz-Laiolo’s claims for intermediate

                                   7   copyright infringement, arguing that he has not plausibly alleged that Cline had access to relevant

                                   8   drafts of All Sea and that he improperly alleges infringement only as to her final work, The Girls.

                                   9   Cline MTD at 8–14. Reetz-Laiolo’s claim fails for both reasons.

                                  10          1. Whether Cline Had Access to All Sea

                                  11          My prior Order addressed the intermediate copying arguments Reetz-Laiolo had raised at

                                  12   the hearing on the parties’ motions to dismiss. Order at 33–35. I found that the first amended
Northern District of California
 United States District Court




                                  13   complaint failed to clearly allege the theory because it did not focus on Cline’s “possession of the

                                  14   literal copy of the All Sea manuscript.” Order at 34. I concluded, “To the extent that Reetz-Laiolo

                                  15   can plausibly allege a claim of copyright infringement based on Cline’s allegedly improper

                                  16   download of his manuscript, he may do so in a further amended complaint.”14 Order at 35.

                                  17          The fourth amended complaint fails to plead facts to plausibly show that Cline had access

                                  18   to or possessed the All Sea draft that she allegedly copied. Reetz-Laiolo asserts, without factual

                                  19   support, that Cline illegally downloaded drafts dated June 17, 2013 and December 26, 2013.

                                  20   Reetz-Laiolo 4AC ¶ 372. Yet the fourth amended complaint also pleads that Cline had lost access

                                  21   to Reetz-Laiolo’s email accounts by October 21, 2012 and sold him the computer with the Refog

                                  22   software in January 2013. Id. ¶ 135; see Cline FAC ¶ 91. In spite of these facts, Reetz-Laiolo

                                  23   asserts that it is “reasonable to infer that Cline continued to access his accounts” because she

                                  24

                                  25   14
                                          In contrast with that language, Reetz-Laiolo argued at the November 14, 2018 hearing that I
                                  26   resolved this question on page 55 of my prior Order. Not so. There, analyzing Reetz-Laiolo’s
                                       computer fraud and abuse claims, I concluded that he sufficiently alleged that Cline had
                                  27   unauthorized access to the computer after selling it to him. Order at 55. I found access to the
                                       computer to be a close question, and here it would require yet another inferential leap to conclude
                                  28   that Cline in fact used that alleged access in the way Reetz-Laiolo suggests, namely to download a
                                       literal copy of the later drafts of All Sea.
                                                                                          25
                                        Case 3:17-cv-06867-WHO Document 106 Filed 11/19/18 Page 26 of 40




                                   1   researched a more sophisticated spyware tool before selling the computer, he used an online

                                   2   software tool to draft screenplays, and she had generally invaded into his privacy in the past.

                                   3   Opp’n at 9–10. But these bald assertions do not save Reetz-Laiolo because he does not plead, for

                                   4   example, that Cline actually downloaded or used the spyware tool or that his online drafting

                                   5   account became compromised at any point.

                                   6             Reetz-Laiolo does allege that counsel for Cline and Random House informed his counsel

                                   7   that Cline possessed a copy of All Sea. Reetz-Laiolo 4AC ¶ 192. Cline and Random House

                                   8   counter that counsel was referring to the earlier draft of All Sea entitled Fadein.doc, which Reetz-

                                   9   Laiolo acknowledges was “a much-earlier version” of the same work. Cline MTD at 17. Without

                                  10   any other facts, Reetz-Laiolo pleads no more than a “sheer possibility” that Cline downloaded a

                                  11   literal copy of the All Sea manuscript. See Iqbal, 556 U.S. at 678. These claims fail to rise above

                                  12   the speculative level.15
Northern District of California
 United States District Court




                                  13             2. Whether a Claim Could be Based on the Published Copy of The Girls

                                  14             As I noted in my prior Order, the Ninth Circuit has held that the language of section 106 of

                                  15   the Copyright Code “unambiguously encompasses and proscribes” intermediate copying. Sega

                                  16   Enterprises Ltd. v. Accolade, Inc., 977 F.2d 1510, 1518 (9th Cir. 1992), as amended (Jan. 6,

                                  17   1993); (quoting Walker v. Univ. Books, Inc., 602 F.2d 859, 863 (9th Cir. 1979). This is so because

                                  18   under Section 106, the copyright owner has “exclusive rights” to reproduce the work and prepare

                                  19   derivative works based on it. See id. In Sega, the Ninth Circuit rejected the defendant’s argument

                                  20   that intermediate copying is lawful. 977 F.2d at 1518. The defendant had cited cases that

                                  21   primarily “involved the alleged copying of books, scripts, or literary characters.” Id. (listing

                                  22   cases). The court concluded that those claims of intermediate copying had failed because “the

                                  23   eventual lawsuit alleged infringement only as to the final work of the defendants.” Id. (emphasis

                                  24   added).

                                  25             Just one year ago, a court in the central district was “unable to locate a single case in which

                                  26
                                  27   15
                                          Reetz-Laiolo also asserts that these factual arguments are “unsuited to resolution now.” Opp’n
                                  28   at 9. But I need not resolve disputed facts to come to this conclusion; I need only conclude that
                                       Reetz-Laiolo has failed to allege sufficient facts to state a claim.
                                                                                          26
                                        Case 3:17-cv-06867-WHO Document 106 Filed 11/19/18 Page 27 of 40




                                   1   the Sega “intermediate copying” theory [had] been extended to impose liability based upon the

                                   2   copying of non-software-related work (e.g., a script, book, cartoon, etc.) in the course of creating a

                                   3   new work that is ultimately dissimilar to the plaintiff’s work.” Esplanade Prods., Inc. v. Walt

                                   4   Disney Co., No. CV1702185MWFJCX, 2017 WL 5635027, at *18 (C.D. Cal. Nov. 8, 2017)

                                   5   (appeal pending). Indeed, intermediate copying is generally limited to cases involving software.

                                   6   See Order at 34–35 (citing cases). This distinction makes sense because when copied code is used

                                   7   as a building block to create something new, “bits of code can be found within the programs.” See

                                   8   Madrid v. Chronicle Books, 209 F. Supp. 2d 1227, 1236 (D. Wyo. 2002). “This is copying.” Id.

                                   9   With written language, however, “[t]he intermediate copying concept cannot result in copyright

                                  10   infringement without the basic component of substantial similarity.” Id. “Copying deleted or so

                                  11   disguised as to be unrecognizable is not copying.” See v. Durang, 711 F.2d 141, 142 (9th Cir.

                                  12   1983).
Northern District of California
 United States District Court




                                  13            Reetz-Laiolo asserts infringement only of the final version of The Girls. Because I already

                                  14   determined that there are “few objective similarities, and no substantial ones” between All Sea and

                                  15   The Girls, he cannot state a claim. See Order at 42.

                                  16            3. Vicarious Infringement

                                  17            Cline and Random House argue that even if Reetz-Laiolo’s claims against Cline could

                                  18   proceed, he fails to state a claim against Random House for vicarious infringement because the

                                  19   two did not enter into a publishing agreement until well after Cline had allegedly copied All Sea.

                                  20   Cline MTD at 10. To be vicariously liable, a party must have “the right and ability to supervise

                                  21   the infringing conduct” along with a financial interest. Perfect 10, Inc. v. Visa Int'l Serv. Ass’n,

                                  22   494 F.3d 788, 802 (9th Cir. 2007). Cline and Random House entered into a publishing agreement

                                  23   in October 2014. 4AC ¶ 167. Reetz-Laiolo counters that “Cline necessarily continued to copy

                                  24   from All Sea to develop The Girls into its published form after the sale of the manuscript to

                                  25   Random House.” Opp’n at 8.

                                  26            Of course, the vicarious infringement claim fails because the underlying infringement

                                  27   claim fails. In addition, Reetz-Laiolo’s claims that Cline’s copying continued after the publishing

                                  28   agreement are just as speculative as the allegations regarding her supposed possession of
                                                                                         27
                                        Case 3:17-cv-06867-WHO Document 106 Filed 11/19/18 Page 28 of 40




                                   1   subsequent manuscripts. Accordingly, Reetz-Laiolo’s infringement and vicarious infringement

                                   2   allegations are DISMISSED WITH PREJUDICE.

                                   3   B. Conversion, Civil Theft, and Unjust Enrichment Related to All Sea

                                   4          Cline argues that Reetz-Laiolo’s conversion, civil theft, and unjust enrichment claims fail

                                   5   because they are preempted by the Copyright Act and because he fails to state a claim. I agree on

                                   6   both counts.

                                   7          1. Preemption

                                   8          State laws are subject to federal preemption if they create “legal or equitable rights that are

                                   9   equivalent to any of the exclusive rights within the scope of copyright as specified in Section

                                  10   106.” 17 U.S.C. § 301(a). “To determine whether a claim falls within the Copyright Act’s

                                  11   express preemption provision, [courts] consider whether (1) the work at issue falls within the

                                  12   scope of copyright subject matter, and (2) the law at issue grants rights equivalent to any of the
Northern District of California
 United States District Court




                                  13   exclusive rights within the scope of copyright.” Ryan v. Editions Ltd. W., Inc., 786 F.3d 754, 760

                                  14   (9th Cir. 2015). “To survive preemption, a state cause of action must assert rights that are

                                  15   qualitatively different from the rights protected by copyright.” Id. (internal quotation marks and

                                  16   citation omitted).

                                  17                  a. Conversion and Civil Theft

                                  18          Reetz-Laiolo argues that his conversion and civil theft claims are not preempted because

                                  19   they contain an additional element—“the right to exclude others” from access to his private

                                  20   manuscripts.16 Opp’n at 10–11. In addition, he asserts that he experienced emotional distress as a

                                  21   result of Cline and Random House’s conduct. Reetz-Laiolo 4AC ¶ 327.

                                  22          In Goldberg v. Cameron, a court in this district found that the Copyright Act preempted a

                                  23   conversion claim of a copyrighted movie script and soundtrack. Goldberg v. Cameron, 482 F.

                                  24   Supp. 2d 1136, 1151 (N.D. Cal. 2007). The plaintiff sought recovery on the grounds that the

                                  25

                                  26   16
                                         I noted in the prior Order, “While literal theft is an extra element that involves an action
                                  27   different than those prescribed by the Copyright Act, it is not clear to me whether as a matter of
                                       law these conclusions hold true if his copyright claim is limited to Cline’s intermediate copying.”
                                  28   Order at 42. Contrary to Reetz-Laiolo’s suggestion at the November 14, 2018 hearing, I did not
                                       answer that question because his claims lacked allegations about damages. Id. at 42–43.
                                                                                          28
                                        Case 3:17-cv-06867-WHO Document 106 Filed 11/19/18 Page 29 of 40




                                   1   defendants’ movie and soundtrack had infringed on and misappropriated his copyrighted material.

                                   2   Id. at 1142–43. Under the scope prong, the copyrighted works were clearly within the subject

                                   3   matter of the Copyright Act. Id. Under the equivalence prong, the court concluded that the state

                                   4   claims had no extra element because they were “based entirely upon the alleged misappropriation

                                   5   of [the plaintiff’s] copyrighted works.” Id. at 1151. The court rejected the plaintiff’s argument

                                   6   that preemption was inappropriate because the state law claims provided different remedies. Id.;

                                   7   see also Firoozye v. Earthlink Network, 153 F. Supp. 2d 1115, 1130 (N.D. Cal. 2001) (“[W]here a

                                   8   plaintiff is only seeking damages from a defendant’s reproduction of a work—and not the actual

                                   9   return of a physical piece of property—the claim is preempted.”); Ward v. Mitchell, No. 12-CV-

                                  10   3932 NC, 2013 WL 1758840, at *5 (N.D. Cal. Apr. 24, 2013) (Cousins, J.) (distinguishing

                                  11   between conversion of tangible property, which is not preempted, and conversion claims seeking

                                  12   damages for distribution of copyrighted material, which are preempted).
Northern District of California
 United States District Court




                                  13          Reetz-Laiolo’s conversion and civil theft claims are not “qualitatively different from the

                                  14   rights protected by copyright.” Ryan, 786 F.3d at 760. There is no additional element under the

                                  15   conversion and civil theft claims because Reetz-Laiolo does not seek return of a physical piece of

                                  16   property; rather, he seeks “the disgorgement of all profits Defendants derived from Cline’s use of

                                  17   the converted manuscripts, including, but not limited to, profits related to the publication of [The

                                  18   Girls].” 4AC ¶ 328. He seeks to vindicate the same set of rights and requests the same relief

                                  19   under his intermediate copying claim. See Reetz-Laiolo 4AC ¶ 375. These claims are preempted.

                                  20                  c. Unjust Enrichment

                                  21          Reetz-Laiolo brings his claim for unjust enrichment against both Cline and Random House

                                  22   as an alternative to his claim of intermediate infringement, and he seeks disgorgement of profits

                                  23   from The Girls. Opp’n at 11; 4AC ¶ 388. He argues against preemption on the grounds that if I

                                  24   dismiss his claim for intermediate infringement, then “he would be seeking relief that he could not

                                  25   recover under the Copyright Act.” Opp’n at 11.

                                  26          I agree with Cline and Random House that Reetz-Laiolo essentially conceded that he

                                  27   asserts equivalent rights when he acknowledged that he brings his unjust enrichment claim in the

                                  28   alternative to his intermediate infringement claim. As to the question of the available remedies,
                                                                                        29
                                        Case 3:17-cv-06867-WHO Document 106 Filed 11/19/18 Page 30 of 40




                                   1   Reetz-Laiolo again seeks disgorgement of the profits from The Girls. Even if the remedies were

                                   2   distinct, a court in this district found preemption appropriate in the face of such a difference

                                   3   between a conversion claim and a copyright claim, and I see no reason why the result should be

                                   4   different in the unjust enrichment context. See Goldberg, 482 F. Supp. 2d at 1151.

                                   5          2. Whether Reetz-Laiolo States a Claim

                                   6          Cline asserts that even if the Copyright Act does not preempt Reetz-Laiolo’s conversion,

                                   7   civil theft, and unjust enrichment claims, he has failed to plausibly allege possession of the stolen

                                   8   draft of All Sea. Cline MTD at 17. As noted above, I find that Reetz-Laiolo fails to plausibly

                                   9   allege that Cline accessed a draft of All Sea other than Fadein.doc, which he has already

                                  10   acknowledged is not relevant to his claims. See infra, Section II.A.1. – Whether Cline Had Access

                                  11   to All Sea. Without such allegations as to Cline, Reetz-Laiolo cannot plausibly plead that Random

                                  12   House had access, either.
Northern District of California
 United States District Court




                                  13          Even if the Copyright Act did not preempt the conversion, civil theft, and unjust

                                  14   enrichment claims, I would find that Reetz-Laiolo has failed to state a claim as to all three. These

                                  15   claims are DISMISSED WITH PREJUDICE.

                                  16   C. Conversion Related to the Refog Records

                                  17          Reetz-Laiolo, Bernard, and Kiesel bring conversion claims against Cline and Random

                                  18   House based on the Refog records showing their personal email activity. Reetz-Laiolo 4AC 391–

                                  19   93. Cline moves to dismiss these claims on the grounds that they do not have an ownership

                                  20   interest in the screenshots, they do not adequately plead damages, and they fail to plausibly plead

                                  21   that Random House possesses the records. Cline MTD at 17–20.

                                  22          In the prior Order, I denied Reetz-Laiolo’s motion to dismiss Cline’s conversion claim

                                  23   based on his retention of the Refog screenshots, which were taken on her personal computer and

                                  24   which log her own activity. Order at 21. I noted, “While [Cline] may not claim a right to the

                                  25   records logging the activity of others on her laptop, from which she gathered the information

                                  26   necessary to subsequently log into their accounts, any ensuing activity by her still seems to fall

                                  27   within her claim.” Id. In that motion to dismiss, Reetz-Laiolo “urge[d] that it would be

                                  28   impractical to undergo a massive document review to determine who was using the computer
                                                                                         30
                                        Case 3:17-cv-06867-WHO Document 106 Filed 11/19/18 Page 31 of 40




                                   1   when each screenshot was captured, and then isolate those screenshots over which Cline may have

                                   2   a legitimate interest, which will further exacerbate the intrusions into the privacy of others.”

                                   3   Order at 21.

                                   4          To establish a claim for conversion, “a plaintiff must show ownership or right to

                                   5   possession of property, wrongful disposition of the property right[,] and damages.” Kremen v.

                                   6   Cohen, 337 F.3d 1024, 1029 (9th Cir. 2003) (internal quotation marks and citations omitted). The

                                   7   plaintiffs must allege that they had the right to possess the screenshots at the time that the alleged

                                   8   conversion took place.

                                   9          Cline and Random House argue that the plaintiffs have not properly alleged that they had a

                                  10   property interest in the screenshots, which reflect “activity on Cline’s personal computer during

                                  11   periods of time that she owned that computer, [and] which were captured by a software Cline

                                  12   installed.” Cline MTD at 18. She is “the only party with an ownership interest.” Id. at 18–19.
Northern District of California
 United States District Court




                                  13   Reetz-Laiolo, Bernard, and Kiesel argue that they have a property interest in “their computer and

                                  14   personal email activity.” Opp’n at 13.

                                  15          In Ward, a court in this district dismissed a conversion claim because the plaintiff failed to

                                  16   allege ownership in more than a conclusory fashion. Ward v. Mitchell, No. 12-CV-3932 NC, 2013

                                  17   WL 1758840, at *5 (N.D. Cal. Apr. 24, 2013). A musician allegedly agreed to provide musical

                                  18   compositions for three albums that the plaintiff corporation would release, promote, and sell. Id.

                                  19   at *1. After the musician released the albums through different corporations, the plaintiff sued for

                                  20   conversion of the original mater recordings. Id. The court concluded that while the plaintiff

                                  21   alleged ownership over “all musical compositions, sound recordings, and copyrights” of the three

                                  22   albums, it did not allege ownership of the master recordings themselves. Id. at *5 (internal

                                  23   quotation marks omitted).

                                  24          Similarly here, plaintiffs allege ownership over “their computer and personal email

                                  25   activity,” but not the physical screenshots. See Opp’n at 13. As Cline points out, “the screenshots

                                  26   are not themselves emails, or any other kind of document that Plaintiffs may own.” Cline MTD at

                                  27   19. The conversion cause of action does not fit the facts of this case.

                                  28          Even if the plaintiffs properly pleaded their conversion claims as to Cline, they cannot state
                                                                                         31
                                        Case 3:17-cv-06867-WHO Document 106 Filed 11/19/18 Page 32 of 40




                                   1   a claim as to Random House because their allegations are merely conclusory. The fourth amended

                                   2   complaint asserts, without supporting facts, that Cline “shared [the Refog] records with and

                                   3   delivered them to Random House.” Reetz-Laiolo ¶ 392; see id. ¶ 265. The plaintiffs argue that

                                   4   from the “common-interest approach” Cline and Random House have taken to the case, including

                                   5   sharing certain settlement communications, it follows that Cline shared the Refog records with

                                   6   Random House. Opp’n at 14. But past sharing of relevant settlement communications does not

                                   7   give rise to a plausible inference that Random House possesses or ever has possessed the Refog

                                   8   records.

                                   9          Because the plaintiffs could not plead an ownership interest by alleging additional facts, I

                                  10   will not grant leave to amend. The conversion claims are DISMISSED WITH PREJUDICE.

                                  11   D. IIED and Tortious Interference Claims

                                  12          All three plaintiffs bring IIED claims. Kiesel and Bernard separately bring tortious
Northern District of California
 United States District Court




                                  13   interference with prospective economic advantage claims. Reetz-Laiolo 4AC Counts X, XI, XII.

                                  14   Cline argues that New York’s litigation privilege bars these claims in part and that the plaintiffs

                                  15   have failed to state a claim. The plaintiffs’ IIED claims are based on both Cline’s hacking and on

                                  16   the April 2017 letter from counsel for Cline and Random House, but Cline and Random House

                                  17   challenge only the latter basis for the claim.

                                  18          It is premature to determine whether the litigation privilege protects Cline’s and Random

                                  19   House’s conduct. I agree with Cline that the plaintiffs’ IIED claims cannot be based on the April

                                  20   2017 letter from counsel, and I will grant the motion to dismiss the tortious interference claims.

                                  21          1. Whether the Litigation Privilege Provides Absolute Immunity

                                  22          New York’s litigation privilege17 shields “statements pertinent to a good faith anticipated

                                  23   litigation” but not actions by attorneys “who are seeking to bully, harass, or intimidate their

                                  24   client’s adversaries by threatening baseless litigation.” See Front, 24 N.Y.3d at 720. Cline and

                                  25   Random House argue that plaintiffs cannot base their claims on the April 2017 letter from counsel

                                  26
                                  27   17
                                         New York rather than California law applies to these claims for the same reasons articulated
                                  28   above. See infra, sections I.B.1 – Whether Claim Constitutes a Strategic Lawsuit Against Public
                                       Policy (SLAPP) and I.B.2 – Whether the Litigation Privilege Provides Absolute Immunity.
                                                                                      32
                                        Case 3:17-cv-06867-WHO Document 106 Filed 11/19/18 Page 33 of 40




                                   1   or the letters she wrote individually to Kiesel and Bernard making good faith offers of settlement.

                                   2   Bernard and Kiesel counter that the conduct was “an effort to intimidate them and prevent them

                                   3   from pursuing their legitimate claims.” Opp’n at 14–15.

                                   4          According to the fourth amended complaint, the April 2017 letter threatened the Reetz-

                                   5   Laiolo plaintiffs with “baseless claims and reputational harm” in response to their pursuit of

                                   6   legitimate legal claims against her. Reetz-Laiolo 4AC ¶¶ 349, 354, 359. It made allegations of a

                                   7   sexual nature in an attempt to humiliate the plaintiffs.18 Reetz-Laiolo MTD at 16–18. It

                                   8   threatened tort claims without a good faith basis, as evidenced by the fact that Cline has not

                                   9   pursued them despite claiming they were worth “potentially millions of dollars in compensatory

                                  10   damages.”19 Opp’n at 15. Her threats of significant financial liability,” “a host of significant

                                  11   claims,” and “reputational injury” show that she was trying to intimidate the Reetz-Laiolo

                                  12   plaintiffs. Opp’n at 16–17.
Northern District of California
 United States District Court




                                  13          Cline asserts that she had a good faith basis for including the facts she alleged and for

                                  14   raising the legal claims. She asserts that she included the allegations of Reetz-Laiolo’s infidelity

                                  15   to explain why she had downloaded the Refog software and show that it was not an effort to spy

                                  16   on Bernard and Kiesel. Cline MTD at 21. All of her allegations, including those of a sexual

                                  17   nature, bore legitimate relation to legal claims, as evidenced by the fact that the complaint she

                                  18   filed with this court contained all of them. Id. As the Reetz-Laiolo plaintiffs point out, she did not

                                  19   raise the tort claims against Bernard or Kiesel.

                                  20          I agree with the Reetz-Laiolo plaintiffs that it is too soon to determine whether the threats

                                  21   were “statements pertinent to good faith anticipated litigation” or attempts to “bully, harass, or

                                  22   intimidate . . . by threatening baseless litigation.” See Front, 24 N.Y.3d at 720. As I determined

                                  23   in my prior Order and above, this issue is “better left for resolution at a later stage of the

                                  24
                                       18
                                  25     Specifically, the letter claimed that Reetz-Laiolo was unfaithful to Cline with both Bernard and
                                       Kiesel and asserted that Reetz-Laiolo infected her with a sexually transmitted disease that he had
                                  26   contracted from Kiesel. Reetz-Laiolo 4AC ¶¶ 240–41, 354, 359.
                                       19
                                  27     Cline uses similar logic in opposition to the motion to dismiss in 17-cv-6866, arguing that
                                       privilege cannot protect Reetz-Laiolo from liability for the nude photo(s) because he did not
                                  28   include it in his eventual complaint before this court. The same logic would suggest that the tort
                                       claims she failed to pursue were improperly threatened.
                                                                                         33
                                        Case 3:17-cv-06867-WHO Document 106 Filed 11/19/18 Page 34 of 40




                                   1   proceedings.” Order at 26. That said, I agree with Cline and Random House that the April 2017

                                   2   letter cannot provide the basis for the Reetz-Laiolo plaintiffs’ IIED claims.

                                   3          2. Whether Reetz-Laiolo, Kiesel, and Bernard State a Claim for IIED

                                   4          Reetz-Laiolo, Bernard, and Kiesel bring claims of intentional or reckless infliction of

                                   5   emotional distress against Cline and Random House for threatening conduct and public

                                   6   humiliation related to the April 2017 letter.20 Reetz-Laiolo 4AC ¶¶ 354, 359.

                                   7          To state a claim for intentional infliction of emotional distress, a plaintiff must plausibly

                                   8   allege: “(1) extreme and outrageous conduct by the defendant with the intent to cause, or reckless

                                   9   disregard for the probability of causing, emotional distress; (2) suffering of severe or extreme

                                  10   emotional distress by plaintiff; and (3) plaintiff’s emotional distress is actually and proximately

                                  11   the result of defendant’s outrageous conduct.” Conley v. Roman Catholic Archbishop of San

                                  12   Francisco, 85 Cal. App. 4th 1126, 1133 (2000). To satisfy the first requirement, the conduct at
Northern District of California
 United States District Court




                                  13   issue “must be so extreme as to exceed all bounds of that usually tolerated in a civilized

                                  14   community.” Id. (citation omitted). “Generally, conduct will be found to be actionable where the

                                  15   recitation of the facts to an average member of the community would arouse his resentment

                                  16   against the actor, and lead him to exclaim, ‘Outrageous!” Id. (citations omitted). “The showing of

                                  17   outrageousness required of a plaintiff alleging a claim is high.” Taggart v. Moody’s Inv’rs Serv.,

                                  18   Inc., No. 06 CIV. 3388, 2007 WL 2076980, at *6 (S.D.N.Y. July 17, 2007).

                                  19          Cline argues that the plaintiffs’ allegations cannot state a claim for outrageous conduct

                                  20   because the letter included “nothing more than garden variety explanations of the underlying facts

                                  21   directly relevant to the claims.” Cline MTD at 25. The plaintiffs counter that the defendants

                                  22   engaged in a “campaign of intimidation” by asserting baseless legal claims and injecting irrelevant

                                  23   allegations of plaintiffs’ sexual histories.21 Opp’n at 16–18.

                                  24
                                       20
                                  25     All three plaintiffs also bring IIED claims against Cline for invading their privacy by hacking
                                       into their online accounts. My prior Order dismissed Cline’s motion to dismiss Reetz-Laiolo’s
                                  26   IIED claim based on the hacking, and she does not move on Kiesel’s or Bernard’s claims. See
                                       Order at 59–60.
                                  27   21
                                         Defendants specifically assert that it was outrageous for Cline to allege that Kiesel transmitted
                                  28   an STD to her through Reetz-Laiolo because “HPV, the STD at issue, occurs in the majority of
                                       sexualy active adults and is often asymptomatic.” Opp’n at 16–17. Thus, Cline’s assertion was
                                                                                         34
                                        Case 3:17-cv-06867-WHO Document 106 Filed 11/19/18 Page 35 of 40




                                   1           To the extent that the intentional infliction of emotional distress claims are not based on

                                   2   litigation-related activities, the facts alleged are still insufficient to state a claim. Lawyer-to-

                                   3   lawyer assertions of potential liability cannot form the basis for an IIED claim absent extreme

                                   4   circumstances—for example, including immaterial sexually explicit communications, a nude

                                   5   photograph, and references to erotica sites in a draft complaint. In her complaints before this

                                   6   court, Cline makes allegations of a toxic relationship that included incidents of domestic violence,

                                   7   frequent infidelity (which Cline believed involved both Kiesel and Bernard), and knowing

                                   8   infection with an STD.22 Her domestic violence and IIED claims would seem to make these

                                   9   allegations relevant background; in any event, they cannot state a claim for extreme and

                                  10   outrageous conduct. Cf. Taggart v. Moody’s Inv’rs Serv., Inc., No. 06 CIV. 3388, 2007 WL

                                  11   2076980, at *6 (S.D.N.Y. July 17, 2007) (“[A] plaintiff’s claim for IIED cannot arise out of

                                  12   statements made during a judicial or quasi-judicial proceeding where those statements are material
Northern District of California
 United States District Court




                                  13   and pertinent to the questions involved in the proceedings.”) (internal quotation marks omitted).

                                  14   And although Cline and Random House did not bring all the legal claims mentioned in the April

                                  15   2017 letter, they are not so removed from the realm of possibility as to be outrageous.

                                  16   See Cochran v. Cochran, 65 Cal. App. 4th 488, 496 (1998) (“[T]he tort does not extend to mere

                                  17   insults, indignities, threats, annoyances, petty oppressions, or other trivialities.”) (citation omitted).

                                  18           Because the IIED claims against Random House are based only on the letter, those claims

                                  19   are DISMISSED WITH PREJUDICE.

                                  20           3. Whether Kiesel and Bernard State a Claim for Tortious Interference

                                  21           A plaintiff alleging tortious interference with prospective economic advantage must show:

                                  22                   (1) the existence of a prospective business relationship containing the probability of
                                  23                   future economic rewards for plaintiff; (2) knowledge by defendant of the existence
                                                       of the relationship; (3) intentional acts by defendant designed to disrupt the
                                  24

                                  25
                                       “baseless.” Id.
                                       22
                                  26      Based on the correspondence between Kiesel and Reetz-Laiolo, Cline had reason to believe that
                                       Kiesel was the source of the STD that Reetz-Laiolo allegedly transmitted to her. See Cline FAC ¶
                                  27   67 (alleging that Cline learned that “Ms. K” had “urged [Reetz-Laiolo] to tell Cline of her possible
                                       exposure”). I cannot agree with plaintiffs that her “purpose [for] including these thinly veiled
                                  28   allegations was to reveal Kiesel’s identity and harass and cause her emotional distress, should she
                                       dare to proceed with seeking any redress from Cline . . . .” Opp’n at 17.
                                                                                        35
                                        Case 3:17-cv-06867-WHO Document 106 Filed 11/19/18 Page 36 of 40



                                                      relationship; (4) actual causation; and, (5) damages to plaintiff proximately caused
                                   1                  by defendant’s conduct.
                                   2
                                       PMC, Inc. v. Saban Entm’t, Inc., 45 Cal. App. 4th 579, 595 (1996), disapproved of on other
                                   3
                                       grounds in Korea Supply Co. v. Lockheed Martin Corp., 29 Cal. 4th 1134, 1159 n.11 (2003). And
                                   4
                                       the claim requires that the defendant “engaged in an independently wrongful act.” Korea Supply,
                                   5
                                       29 Cal. 4th at 1159.
                                   6
                                                      a. Kiesel’s Claims
                                   7
                                              Cline and Random House argue that Kiesel fails to plausibly plead intent and any wrongful
                                   8
                                       conduct. Cline MTD at 25–26. Instead, Cline and Random House were responding to a letter that
                                   9
                                       Kiesel sent about potential litigation. Id. Kiesel counters that Cline and Random House acted
                                  10
                                       with intent and engaged in wrongful conduct when they made threats of “reputational injury” with
                                  11
                                       knowledge that she was on the tenure track, thus causing her to be unable to pursue tenure at the
                                  12
Northern District of California
 United States District Court




                                       schedule she anticipated. Opp’n at 19–20.
                                  13
                                              Because intentional interference with prospective economic advantage is not “a wrong in
                                  14
                                       and of itself,” a plaintiff must allege facts showing “that the defendant engaged in an
                                  15
                                       independently wrongful act.” Korea Supply, 29 Cal. 4th at 1158. Improper motive is not enough;
                                  16
                                       rather, the act must be “proscribed by some constitutional, statutory, regulatory, common law, or
                                  17
                                       other determinable legal standard.” Id. at 1159.
                                  18
                                              Even if the litigation privilege did not ultimately protect this conduct, Kiesel fails to
                                  19
                                       plausibly plead tortious interference because she alleges no facts to show an independently
                                  20
                                       unlawful act by Cline and Random House. Despite asserting in opposition that she “also alleges
                                  21
                                       an ‘independently unlawful act’” as required by Korea Supply, Kiesel fails to specify such an act.
                                  22
                                       See Opp’n at 19–20. Kiesel cannot state a claim for IIED based on the April 2017 letter, and she
                                  23
                                       alleges no other proscribed act. See infra, section II.D.2 – Whether Reetz-Laiolo, Kiesel, and
                                  24
                                       Bernard State a Claim for IIED. Kiesel plausibly pleads intent given that Cline and Random
                                  25
                                       House allegedly knew she was on track for tenure and threatened reputational harm. See Korea
                                  26
                                       Supply, 29 Cal. 4th at 1154 (requiring for intent that the plaintiff plead the defendants “knew that
                                  27
                                       the interference was certain or substantially certain to occur as a result of [their] action[s]”). But
                                  28
                                                                                          36
                                        Case 3:17-cv-06867-WHO Document 106 Filed 11/19/18 Page 37 of 40




                                   1   without an unlawful act, Kiesel’s tortious interference claim is DISMISSED WITH PREJUDICE.

                                   2                  b. Bernard

                                   3          Bernard brings a tortious interference claim against Cline on the grounds that her actions

                                   4   interfered with her relationship with Cannard, a friend and employee of Cline’s family. Reetz-

                                   5   Laiolo 4AC ¶ 236. Cline argues that Bernard’s claim fails because she does not identify a

                                   6   “continuing economic relationship” or any economic harm, but instead only a mentorship

                                   7   relationship. Cline MTD at 26. In opposition, Bernard asserts that she was “deprived of

                                   8   Cannard’s guidance as she bought and began to operate her own farm in New York” and

                                   9   “deprived of the opportunity to enjoy the business benefits derived from her relationship with

                                  10   Cannard.” Opp’n at 20–21.

                                  11          Because tortious interference claims cannot be based on speculation alone, the California

                                  12   Supreme Court requires that the plaintiff “prove a business relationship with a specific third party
Northern District of California
 United States District Court




                                  13   containing ‘the probability of future economic benefit to the plaintiff.’” Piping Rock Partners,

                                  14   Inc. v. David Lerner Assocs., Inc., 946 F. Supp. 2d 957, 980 (N.D. Cal. 2013) (Illston, J.) (quoting

                                  15   Youst v. Longo, 43 Cal.3d 64, 71 (1987)). To show an economic relationship, “the cases generally

                                  16   agree that it must be reasonably probable the prospective economic advantage would have been

                                  17   realized but for defendant’s interference.” Youst v. Longo, 43 Cal. 3d 64, 71 (1987). “Allegations

                                  18   that amount to a mere hope for an economic relationship and a desire for future benefit are

                                  19   inadequate to satisfy the pleading requirements of the first element of the tort.” Id. (internal

                                  20   quotation marks and citations omitted).

                                  21          Bernard fails to plead any economic relationship with Cannard, and she pleads no more

                                  22   than a “desire” for a future benefit. She stopped working for Cannard in November 2016, months

                                  23   before his letter in March 2017. Reetz-Laiolo 4AC ¶¶ 45, 236. In addition, she began her

                                  24   business in upstate New York, whereas Cannard was based in Petaluma, California. Id. ¶¶ 236–

                                  25   37. According to Bernard’s own opposition, she hoped merely for Cannard’s “guidance” in

                                  26   starting a new business. Opp’n at 20. These allegations are insufficient.

                                  27   E. Claims under the Subsection (B) of the Stored Communications Act

                                  28          In my prior Order, I concluded that the plaintiffs had properly stated a claim under
                                                                                         37
                                        Case 3:17-cv-06867-WHO Document 106 Filed 11/19/18 Page 38 of 40




                                   1   subsection (A) of the Stored Communications Act. I also wrote, “In the absence of allegations

                                   2   that the Reetz-Laiolo plaintiffs used their web-based email accounts ‘for purposes of backup,’

                                   3   subsection (B) is inapplicable to their claims.” Order at 47. The plaintiffs put forth allegations

                                   4   under subsection (B) in their fourth amended complaint.

                                   5          Section 2701 of the SCA provides a private cause of action for the “[u]nlawful access to

                                   6   stored communications” when one “intentionally accesses without authorization [or exceeds an

                                   7   authorization to access] a facility through which an electronic communication service is

                                   8   provided . . . and thereby obtains, alters, or prevents authorized access to a wire or electronic

                                   9   communication while it is in electronic storage in such system . . . .” 18 U.S.C. § 2701. The SCA

                                  10   refers back to the Wiretap Act for definitions, and subsection (B) of the Wiretap Act defines

                                  11   “electronic storage” as: “any storage of such communication by an electronic communication

                                  12   service for purposes of backup protection of such communication[.]” 18 U.S.C. § 2510.
Northern District of California
 United States District Court




                                  13          Cline asserts that the fourth amended complaint’s subsection (B) claims fail because the

                                  14   plaintiffs have not alleged they “used their web-based email accounts for the purposes of backup”

                                  15   protection. Cline MTD at 27–29. Plaintiffs fail to, “for instance, allege that they downloaded the

                                  16   emails onto their personal computers, and left copies on the servers of their web-mail providers as

                                  17   ‘backups’ to the downloaded versions.” Id. at 28.

                                  18          In Theofel, the Ninth Circuit noted that “the mere fact that a copy could serve as a backup

                                  19   does not mean it is stored for that purpose.” Theofel v. Farey-Jones, 359 F.3d 1066, 1070 (9th

                                  20   Cir. 2004) (emphasis in original). “A remote computing service might be the only place a user

                                  21   stores his messages; in that case, the messages are not stored for backup purposes.” Id. at 1077;

                                  22   see also Porters Bldg. Centers, Inc. v. Sprint Lumber, No. 16-06055-CV-SJ-ODS, 2017 WL

                                  23   4413288, at *8 (W.D. Mo. Oct. 2, 2017) (“An email simply stored on a Gmail server is not stored

                                  24   for backup purposes.”); Jennings v. Jennings, 401 S.C. 1, 7 (2012) (seeing “no reason to deviate

                                  25   from the plain, everyday meaning of the word ‘backup,’” and concluding that emails were not

                                  26   stored for backup protection where there was only one copy). By writing that “not all remote

                                  27   computing services are also electronic communications services,” the court implicitly

                                  28   acknowledged some entities do provide users with both services. See Theofel, 359 F.3d at 1070.
                                                                                         38
                                        Case 3:17-cv-06867-WHO Document 106 Filed 11/19/18 Page 39 of 40




                                   1          Accordingly, it is possible that Gmail and Yahoo! served both functions for the plaintiffs;

                                   2   the question is whether they used the web-based email as backup within the meaning of subsection

                                   3   (B). They argue that “any copy on any server was created ‘for the purposes of backup protection’”

                                   4   because Gmail and Yahoo! Mail maintain copies of users’ emails on multiple servers. Opp’n at

                                   5   22–23; see Reetz-Laiolo 4AC ¶ 149. But the fact that the platforms stored additional copies of

                                   6   emails on their servers does not mean that plaintiffs were storing the emails Cline accessed for

                                   7   backup protection. Where providers store messages has no effect on the user experience.

                                   8   Accordingly, if the plaintiffs stored the messages in only one location—their web-based email

                                   9   accounts, which is where Cline allegedly accessed them—then those messages were not stored for

                                  10   backup purposes under subsection (B). See Theofel, 359 F.3d at 1070 (“A remote computing

                                  11   service might be the only place a user stores his messages; in that case, the messages are not stored

                                  12   for backup purposes.”).
Northern District of California
 United States District Court




                                  13          Plaintiffs assert that they “can amend to specify . . . that Bernard and Kiesel each used

                                  14   smartphones that downloaded and stored permanent copies of their emails on their phones.”23

                                  15   Opp’n at 22; see Levin v. ImpactOffice LLC, No. CV 16-2790, 2017 WL 2937938, at *4 (D. Md.

                                  16   July 10, 2017) (concluding that the Gmail emails “could be deemed to be stored on the server ‘for

                                  17   purposes of backup protection’” because the plaintiff typically downloaded email messages to her

                                  18   cell phone). I will allow them to amend for the narrow purpose of alleging that they downloaded

                                  19   copies of their emails and thus used the web-based email as backup. The claims arising under

                                  20   subsection (B) are DISMISSED WITH LEAVE TO AMEND.

                                  21   III. MOTIONS TO SEAL

                                  22          On September 25, 2018, I ordered parties to submit a joint chart specifying what

                                  23   information they wished to remain under seal. Order on Motions to Seal (17-cv-6867, Dkt. No.

                                  24
                                       23
                                  25     Cline argues amendment would be futile because Gmail and Yahoo! were providing remote
                                       computing services (“RCS”), not electronic communication services (“ECS”), thus making section
                                  26   2701 inapplicable. She cites a case arising under section 2702, which addresses when a provider
                                       of ECS can divulge the contents of a communication and which provides fewer protections for
                                  27   messages stored by an RCS. See Crispin v. Christian Audigier, Inc., 717 F. Supp. 2d 965, 987
                                       (C.D. Cal. 2010). By contrast, Theofel arose under 2701, and in it the Ninth Circuit suggested that
                                  28   a claim could proceed if it stated facts like the ones plaintiffs will raise on amendment.

                                                                                        39
                                        Case 3:17-cv-06867-WHO Document 106 Filed 11/19/18 Page 40 of 40




                                   1   95). The parties submitted the joint chart and supporting declarations on October 9 and 10, 2018.

                                   2   Declaration of Kyle Roche (17-cv-6867, Dkt. No. 99); Declaration of Elizabeth McNamara (17-

                                   3   cv-6867, Dkt. No. 100). They request redactions of information including names of unrelated

                                   4   third parties, email addresses, personally identifying information, personal financial information,

                                   5   the dollar figures of settlement offers, and explicit claims regarding the parties’ sexual histories. I

                                   6   find that their requests are narrowly tailored and based on compelling justifications. See CIV. L. R.

                                   7   79-5(b); Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006).

                                   8   Accordingly, I GRANT the motion to seal.

                                   9                                              CONCLUSION

                                  10          For the forgoing reasons, Reetz-Laiolo’s motion to dismiss is GRANTED WITH

                                  11   PREJUDICE with respect to the domestic violence claim and DENIED with respect to the

                                  12   distribution of sexually explicit materials claim. Cline’s and Random House’s motions to dismiss
Northern District of California
 United States District Court




                                  13   are GRANTED WITH PREJUDICE with respect to the intermediate copying, conversion, civil

                                  14   theft, and unjust enrichment related to All Sea, conversion related to the Refog records, IIED

                                  15   claims against Random House, and tortious interference claims. Cline’s motion is GRANTED

                                  16   WITHOUT PREJUDICE with respect to the SCA subsection (B) claims, and plaintiffs may

                                  17   amend for the limited purpose I articulated. Because no claims against it survive, Random House

                                  18   is DISMISSED as a defendant in 17-cv-6867.

                                  19          IT IS SO ORDERED.

                                  20   Dated: November 19, 2018

                                  21

                                  22
                                                                                                     William H. Orrick
                                  23                                                                 United States District Judge
                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                         40
